Exhibit 10.1

FIVE-YEAR CREDIT AGREEMENT

dated as of
May 18, 2016

among

GENERAL MILLS, INC.,

BANK OF AMERICA, N.A.,
as Administrative Agent,

and

The Other Financial Institutions Party Hereto

JPMORGAN CHASE BANK, N.A.,
Syndication Agent

BARCLAYS BANK PLC
CITIBANK, N.A. and
DEUTSCHE BANK SECURITIES INC.,
Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
JPMORGAN CHASE BANK, N.A.
BARCLAYS BANK PLC
CITIGROUP GLOBAL MARKETS INC. and
DEUTSCHE BANK SECURITIES INC.,
Joint Lead Arrangers and Joint Bookrunners

_________________________________________________________________

FIVE-YEAR CREDIT AGREEMENT

This FIVE-YEAR CREDIT AGREEMENT is entered into as of May 18, 2016, among
General Mills, Inc., a Delaware corporation (the “Company”), the several
financial institutions from time to time party to this Agreement (collectively,
the “Banks”; individually, a “Bank”), and Bank of America, N.A., as
Administrative Agent.

WHEREAS, the Banks have agreed to make available to the Company a revolving
credit facility upon the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE 1
Definitions

SECTION 1.01. Defined Terms. In addition to the terms defined elsewhere in this
Agreement, the following terms have the following meanings:

“Additional Bank” has the meaning specified in subsection 2.14(b).

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Banks hereunder, and any successor in such capacity.

“Administrative Agent-Related Persons” means Bank of America and any successor
Administrative Agent arising under Section 9.09, together with their respective
Affiliates, and the partners, officers, directors, employees, agents, trustees,
administrators, managers, representatives and attorneys-in-fact of such Person
and of such Person’s Affiliates.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Bank and returned to the Administrative Agent (with a copy to
the Company).

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract or otherwise. Without
limitation, any director, executive officer or beneficial owner of 10% or more
of the equity of a Person shall for the purposes of this Agreement, be deemed to
control the other Person. Notwithstanding the foregoing, no Bank shall be deemed
an “Affiliate” of the Company or of any Subsidiary of the Company.

“Agent” means any of the Administrative Agent, the Syndication Agent or the
Documentation Agents.

“Agent’s Payment Office” means the address for payments set forth on the
signature page hereto in relation to the Administrative Agent or such other
address as the Administrative Agent may from time to time specify in accordance
with Section 10.02.

“Aggregate Revolving Commitment” means the combined Revolving Commitments of the
Banks, in the initial amount of Two Billion Seven Hundred Million Dollars
($2,700,000,000), as such amount may be increased pursuant to Section 2.14, or
reduced from time to time pursuant to the provisions of this Agreement.

“Agreement” means this Five-Year Credit Agreement, as amended from time to time
in accordance with the terms hereof.

“Agreement Currency” has the meaning specified in Section 10.23.

“Alternative Currency” means each of the following currencies: Euro and Yen,
together with each other currency (other than Dollars) that is approved in
accordance with Section 1.04.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency Loan” means a Loan that is made in an Alternative Currency
pursuant to the applicable Notice of Borrowing.

“Alternative Currency Sublimit” means an amount equal to $1,000,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the Aggregate
Revolving Commitment.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United Kingdom
Bribery Act of 2010 and the U.S. Foreign Corrupt Practices Act of 1977.

“Applicable Margin” means:

(i) with respect to Base Rate Loans, the applicable Base Rate Margin set forth
in the Pricing Schedule; and

(ii) with respect to Eurocurrency Rate Loans, the applicable Eurocurrency Rate
Margin set forth in the Pricing Schedule.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Approved Fund” means any Fund that is managed (whether as manager or
administrator) by (i) a Bank, (ii) an Affiliate of a Bank or (iii) an entity or
an Affiliate of an entity that administers or manages a Bank.

“Assignment and Assumption Agreement” means an assignment and assumption entered
into by a Bank and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.09(a)), and accepted by the Administrative
Agent, in substantially the form of Exhibit C or any other form (including an
electronic documentation form generated by use of an electronic platform)
approved by the Administrative Agent.

“Attorney Costs” means and includes all reasonable fees and reasonable
out-of-pocket disbursements of any law firm or other external counsel, the
reasonable allocated cost of internal legal services and all reasonable
out-of-pocket disbursements of internal counsel.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank” has the meaning specified in the introductory clause hereto; provided
that if and to the extent any Bank obtains funding for its Loans hereunder from
a domestic bank Affiliate of such Bank, all references to such “Bank” in
Sections 3.02 and 3.03 hereof shall be deemed to include such domestic bank
Affiliate; provided, further that unless the context otherwise requires, any
reference to a Bank shall include an Issuing Bank.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Party” has the meaning specified in Section 10.07.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.).

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of an Insolvency Proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Barclays” means Barclays Bank PLC and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrowing” means a borrowing hereunder consisting of Loans made to the Company
on the same day by the Banks pursuant to Article 2.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close
and:

(i) if such day relates to any interest rate settings as to an Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;

(ii) if such day relates to any interest rate settings as to an Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

(iii) if such day relates to any interest rate settings as to an Eurocurrency
Rate Loan denominated in an Alternative Currency other than Euro, means any such
day on which dealings in deposits in the relevant Alternative Currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

(iv) if such day relates to any fundings, disbursements, settlements and
payments in respect of an Eurocurrency Rate Loan denominated in an Alternative
Currency other than Euro, or any other dealings in any such Alternative Currency
to be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan (other than any interest rate settings), means any such day on which
banks are open for foreign exchange business in the principal financial center
of the country of such Alternative Currency.

“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations”.

“Capital Lease Obligations” means all material monetary obligations of the
Company or any of its Subsidiaries under any leasing or similar arrangement
which, in accordance with GAAP, is classified as a capital lease (“Capital
Lease”).

“CGMI” means Citigroup Global Markets Inc. and its successors.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rule, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority.

“Closing Date” means the date on which all conditions precedent set forth in
Section 4.01 are satisfied or waived by all Banks.

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

“Commitment Percentage” means, as to any Bank, the percentage equivalent of such
Bank’s Revolving Commitment divided by the Aggregate Revolving Commitment.

“Company” has the meaning specified in the introductory clause hereto.

“Company Materials” has the meaning specified in Section 6.02.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
Surety Instrument or other obligation (the “primary obligations”) of another
Person (the “primary obligor”), including any obligation of that Person, whether
or not contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
or (b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, or (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof; in each case (a), (b), (c) or (d), including
arrangements wherein the rights and remedies of the holder of the primary
obligation are limited to repossession or sale of certain property of such
Person. The amount of any Contingent Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or if indeterminable, the
maximum reasonably anticipated liability in respect thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound and which is
material to such Person.

“Controlled Group” means the Company and all Persons (whether or not
incorporated) under common control or treated as a single employer with the
Company pursuant to Section 414(b), (c), (m) or (o) of the Code.

“Conversion Date” means any date on which the Company converts, either pursuant
to a Notice of Conversion/Continuation or by automatic conversion pursuant to
Section 2.04, a Base Rate Loan to an Eurocurrency Rate Loan, or an Eurocurrency
Rate Loan to a Base Rate Loan.

“Credit Exposure” means, with respect to any Bank at any time, (i) the amount of
its Revolving Commitment (whether used or unused) at such time or (ii) if the
Revolving Commitments have terminated in their entirety, the sum of the
aggregate outstanding Dollar Amount of its Loans and its Letter of Credit
Liabilities at such time.

“DBSI” means Deutsche Bank Securities Inc. and its successors.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Defaulting Bank” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to the Administrative Agent or any Bank any other amount required to be
paid by it hereunder, unless, in the case of (i) or (iii) above, such Bank
notifies the Administrative Agent in writing that such failure is the result of
such Bank’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Bank’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding under this
Agreement cannot be satisfied) or generally under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Bank that it will
comply with its obligations to fund prospective Loans or participations in
Letters of Credit then or thereafter outstanding under this Agreement, provided
that such Bank shall cease to be a Defaulting Bank pursuant to this clause (c)
upon the Administrative Agent’s receipt of such certification in form and
substance satisfactory to it, or (d) has become (or has a Parent that has
become) the subject of (1) a Bankruptcy Event and (2) a Bail-In Action.

“Documentation Agents” means each of Barclays, Citibank, N.A. and DBSI, in its
capacity as a documentation agent in respect of this Agreement.

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

“Dollar Amount” means, at any time:

(i) with respect to any Dollar-Denominated Loan, the principal amount thereof
then outstanding;

(ii) with respect to any Alternative Currency Loan, the principal amount thereof
then outstanding in the relevant Alternative Currency, converted to Dollars in
accordance with Section 2.16; and

(iii) with respect to any Letter of Credit Liabilities, the amount thereof.

“Dollar-Denominated Loan” means a Loan that is made in Dollars pursuant to the
applicable Notice of Borrowing.

“Domestic Lending Office” means, with respect to each Bank, the office of that
Bank designated as such in the signature pages hereto or such other office of
the Bank as it may from time to time specify to the Company and the
Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.09(b) (subject to such consents, if any, as may be
required under Section 10.09(a)).

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters; including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Clean Air Act, the Federal Water Pollution Control Act of 1972, the Solid
Waste Disposal Act, the Federal Resource Conservation and Recovery Act, the
Toxic Substances Control Act and the Emergency Planning and Community
Right-to-Know Act.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b),
414(c) or 414(m) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Qualified Plan or a
Multiemployer Plan; (b) a withdrawal by the Company or any ERISA Affiliate from
a Qualified Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA); (c) a
complete or partial withdrawal by the Company or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Qualified
Plan or Multiemployer Plan subject to Title IV of ERISA; (e) a failure by the
Company or any member of the Controlled Group to make required contributions to
a Qualified Plan or Multiemployer Plan; (f) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Qualified
Plan or Multiemployer Plan; (g) the imposition of any liability under Title IV
of ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate; or (h) an application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) With respect to any Borrowing or issuance of any Letter of Credit:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(ii) denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Banks
pursuant to Section 1.04(a); and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities and Exchange Act of 1934, and regulations
promulgated thereunder.

“Existing Agreements” means (i) the Five-Year Credit Agreement, dated as of
April 16, 2012, as amended, among the Company, certain financial institutions
and JPMorgan Chase as administrative agent and (ii) the Five-Year Credit
Agreement, dated as of May 23, 2014, as amended, among the Company, certain
financial institutions and JPMorgan Chase as administrative agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided, further that if the Federal
Funds Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letters” means those certain letter agreements dated April 21, 2016 among
the Company and each of (i) Bank of America and Merrill Lynch, (ii) JPMorgan
Chase, (iii) Barclays, (iv) CGMI and (v) Deutsche Bank AG New York Branch and
DBSI.

“Form W-8BEN” has the meaning specified in subsection 3.01(f).

“Form W-8ECI” has the meaning specified in subsection 3.01(f).

“Form W-8IMY” has the meaning specified in subsection 3.01(f).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in purchasing, holding or otherwise investing in commercial loans in the
ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such other entity as may be in
general use by significant segments of the U.S. accounting profession, which are
applicable to the circumstances as of the date of determination.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union, the European
Central Bank and the Basel Committee on Banking Supervision), and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Increased Revolving Commitments” has the meaning specified in Section 2.14(a).

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the Ordinary Course of Business pursuant to ordinary terms);
(c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses (other than trade
payables entered into in the Ordinary Course of Business); (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all Capital Lease Obligations; and (g) all net
obligations with respect to Rate Contracts.

“Indemnified Person” has the meaning specified in Section 10.05.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case (a) and (b) undertaken under U.S. Federal, State or
foreign law, including the Bankruptcy Code.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Termination Date; provided, however, that if any Interest Period for a
Eurocurrency Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Revolving Termination Date.

“Interest Period” means, with respect to any Eurocurrency Rate Loan, the period
commencing on the Business Day the Loan is disbursed or continued or on the
Conversion Date on which the Loan is converted to the Eurocurrency Rate Loan and
ending on the date one week or one, two, three or six months (or, if available,
as determined by the Majority Banks, twelve months), in each case, subject to
availability, thereafter, as selected by the Company in its Notice of Borrowing
or Notice of Conversion/Continuation;

provided that:

(i) if any Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period may end after the Revolving Termination Date.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means Bank of America or any other Bank designated by the Company
that may agree (pursuant to an instrument in form reasonably satisfactory to the
Administrative Agent) to issue Letters of Credit hereunder, each in its capacity
as an issuer of a Letter of Credit hereunder. References to “the Issuing Bank”
in connection with any Letter of Credit are references to the particular Issuing
Bank that issued or is requested to issue such Letter of Credit.

“JPMorgan Chase” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning specified in Section 10.23.

“Lead Arrangers” means Merrill Lynch, JPMorgan Chase, Barclays, CGMI and DBSI.

“Lending Office” means, as to any Bank, the office or offices of such Bank
described as such in such Bank’s Administrative Questionnaire, or such other
office or offices as a Bank may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Bank or any
domestic or foreign branch of such Bank or such Affiliate. Unless the context
otherwise requires each reference to a Bank shall include its applicable Lending
Office.

“Letter of Credit” means a standby letter of credit issued or to be issued
hereunder by an Issuing Bank. Letters of Credit shall be denominated in Dollars.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

“Letter of Credit Fee Rate” means the applicable rate per annum set forth in the
Pricing Schedule.

“Letter of Credit Liabilities” means, for any Bank and at any time, such Bank’s
ratable participation in the sum of (i) the aggregate amount then owing by the
Company in respect of amounts paid by the Issuing Bank upon a drawing under a
Letter of Credit issued hereunder and (ii) the aggregate amount then available
for drawing under all outstanding Letters of Credit.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro
and Yen, in each case as long as there is a published LIBOR rate with respect
thereto.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease Obligation, any financing lease
having substantially the same economic effect as any of the foregoing, or the
filing of any financing statement naming the owner of the asset to which such
lien relates as debtor, under the UCC or any comparable law) and any contingent
or other agreement to provide any of the foregoing, but not including the
interest of a lessor under an Operating Lease.

“Loan” means an extension of credit by a Bank to the Company pursuant to
Article 2, and may be a Base Rate Loan or an Eurocurrency Rate Loan.

“Loan Documents” means this Agreement and all documents delivered by the Company
to the Administrative Agent or an Issuing Bank in connection herewith.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Majority Banks” means at any time Banks then holding more than 50% of the
aggregate amount of the Credit Exposures at such time (exclusive in each case of
the Credit Exposure(s) of Defaulting Banks).

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, any of the operations, business, properties or condition
(financial or otherwise) of the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Company to perform under any
Loan Document and avoid any Event of Default; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability of any Loan
Document.

“Material Subsidiary” means any Subsidiary of the Company, whether now owned or
hereafter formed or acquired, whose total assets at any time equal or exceed ten
percent (10%) of the Company’s total assets as shown on the Company’s
consolidated balance sheet for its most recent fiscal quarter.

“Maximum Rate” has the meaning specified in Section 10.23.

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) and to which any member of the Controlled Group
makes, is making, or is obligated to make contributions or, during the preceding
three calendar years, has made, or been obligated to make, contributions.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” has the meaning set forth in Section 2.02(b).

“Notice of Borrowing” means a notice given by the Company to the Administrative
Agent pursuant to Section 2.03, in substantially the form of Exhibit A or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Notice of Conversion/Continuation” means a notice given by the Company to the
Administrative Agent pursuant to Section 2.04, in substantially the form of
Exhibit B or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Company.

“Notice of Lien” means any “notice of lien” or similar document intended to be
filed or recorded with any court, registry, recorder’s office, central filing
office or other Governmental Authority for the purpose of evidencing, creating,
perfecting or preserving the priority of a Lien securing obligations owing to a
Governmental Authority.

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by the Company to any Bank, the Administrative Agent,
or any other Indemnified Person, that arises under any Loan Document, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, guaranty, indemnification or in any other manner, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising and however acquired.

“Operating Lease” means, as applied to any Person, any lease of Property which
is not a Capital Lease.

“Ordinary Course of Business” means, in respect of any transaction involving the
Company or any Subsidiary of the Company, the ordinary course of such Person’s
business, as conducted by any such Person and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation.

“Other Taxes” has the meaning specified in subsection 3.01(b).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the Issuing Bank, as the case may be,
in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Parent” means, with respect to any Bank, any Person controlling such Bank.

“Participant” has the meaning specified in subsection 10.09(c).

“Participant Register” has the meaning specified in subsection 10.09(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” means, the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Payment Date” has the meaning specified in subsection 2.15(c).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any of its principal functions under ERISA.

“Person” means an individual, partnership, corporation, business trust, limited
liability company, joint stock company, trust, unincorporated association, joint
venture or Governmental Authority.

“Plan” means a Multiemployer Plan or a Qualified Plan.

“Platform” has the meaning specified in Section 6.02.

“Pricing Schedule” means the schedule attached hereto and identified as such.

“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

“Public Bank” has the meaning specified in Section 6.02.

“Qualified Plan” means a pension plan intended to be tax-qualified under Section
401(a) of the Code, which is subject to Title IV of ERISA and which any member
of the Controlled Group sponsors, maintains, or to which it makes, is making or
is obligated to make contributions, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding period covering at least five (5) plan years,
but excluding any Multiemployer Plan.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest rates.

“Ratio of Earnings to Fixed Charges” means the “Ratio of Earnings to Fixed
Charges” as reported by the Company in its most recent Form 10-K Annual Report
filed with the Securities and Exchange Commission or in its most recent
officer’s certificate delivered pursuant to subsection 6.01(c); provided that
the components of the numerator and denominator of such ratio are computed in
each such filing or certificate in the same manner as computed in the Company’s
Form 10-K Annual Report for the period ended May 31, 2015. For purposes of
computing this ratio, earnings represent earnings before income taxes and
after-tax earnings of joint ventures, distributed income of equity investees,
fixed charges, and amortization of capitalized interest, net of interest
capitalized. Fixed charges represent gross interest expense (excluding interest
on taxes) and subsidiary preferred distributions to noncontrolling interest
holders, plus one-third (the proportion deemed representative of the interest
factor) of rent expense.

“Register” has the meaning set forth in subsection 2.02(a).

“Reimbursement Obligation” has the meaning specified in subsection 2.15(c).

“Reportable Event” means, as to any Plan, (a) any of the events set forth in
Section 4043(b) of ERISA or the regulations thereunder, other than any such
event for which the 30-day notice requirement under ERISA has been waived in
regulations issued by the PBGC, (b) a withdrawal from a Plan described in
Section 4063 of ERISA, or (c) a cessation of operations described in Section
4062(e) of ERISA.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Responsible Officer” means the chief executive officer, any vice chairman or
the president of the Company, or any other officer having substantially the same
authority and responsibility; or, with respect to compliance with financial
covenants, the chief financial officer, the treasurer, the controller or any
vice president or director of finance of the Company, or any other officer
having substantially the same authority and responsibility and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the Company so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the Company designated
in or pursuant to an agreement between the Company and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Revaluation Date” means with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.04, and
(iii) such additional dates as the Administrative Agent shall determine or the
Majority Banks shall require.

“Revolving Commitment” means, with respect to each Bank, the amount set forth
opposite such Bank’s name in Schedule 2.01 under the heading “Revolving
Commitment”, as such amount may be increased pursuant to Section 2.14, or from
time to time be reduced pursuant to Section 2.05, or increased or reduced as a
result of one or more assignments pursuant to Section 10.09.

“Revolving Termination Date” means the earliest to occur of:

(a) May 18, 2021 or, if the maturity date of any Bank’s Commitments and/or Loans
is extended pursuant to Section 2.01(b), such extended maturity date for such
Bank as determined pursuant to such Section; and

(b) the date on which the Aggregate Revolving Commitment shall terminate in
accordance with the provisions of this Agreement;

provided, however, that, in each case, if such date is not a Business Day, the
Revolving Termination Date shall be the next preceding Business Day.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any member
state of the European Union, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned 50 percent or more in the aggregate
or controlled by one or more such Persons.

“SEC” means the Securities and Exchange Commission, or any entity succeeding to
any of its principal functions.

“Spot Rate” for any Alternative Currency means the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of Dollars with such
Alternative Currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (New York City time) on the date two Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot exchange rate for
any such currency.

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the Voting Stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“Syndication Agent” means JPMorgan Chase, in its capacity as syndication agent
in respect of this Agreement.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning specified in subsection 3.01(a).

“Total Outstanding Amount” means (i) with respect to Loans on any date, the
Dollar Amount of the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of such Loans occurring
on such date; and (ii) with respect to any Letter of Credit Liabilities on any
date, the Dollar Amount of the aggregate outstanding amount of such Letter of
Credit Liabilities on such date after giving effect to any extension of any
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the Letter of Credit Liabilities as of such date, including as a
result of any reimbursements by the Company of the amount of any unreimbursed
drawings.

“Tranche” means a group of Eurocurrency Rate Loans having the same Interest
Period.

“Transferee” has the meaning specified in Section 10.10.

“Type” means, as to any Loan, its nature as a Base Rate Loan or an Eurocurrency
Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liabilities” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used by the Plan’s
actuaries for funding the Plan pursuant to Section 412 of the Code for the
applicable plan year.

“United States” and “U.S.” each means the United States of America.

“U.S. Tax Compliance Certificate” has the meaning specified in subsection
3.01(f).

“Voting Stock” means shares of stock of a corporation of any class or classes
(however designated) having ordinary voting power for the election of a majority
of the members of the board of directors (or other governing body) of such
corporation, other than stock having such power only by reason of the happening
of a contingency.

“Withdrawal Liabilities” means, as of any determination date, the aggregate
amount of the liabilities, if any, pursuant to Section 4201 of ERISA if the
Controlled Group made a complete withdrawal from all Multiemployer Plans and any
increase in contributions pursuant to Section 4243 of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

SECTION 1.02. Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto. The meaning of
defined terms shall be equally applicable to the singular and plural forms of
the defined terms. Terms (including uncapitalized terms) not otherwise defined
herein and that are defined in the UCC shall have the meanings therein
described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; and subsection,
section, schedule and exhibit references are to this Agreement unless otherwise
specified.

(c) Certain Common Terms.

(i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii) The term “including” is not limiting and means “including without
limitation”.

(d) Performance; Time. Whenever any performance obligation hereunder shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business Day.
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including”.
If any provision of this Agreement refers to any action taken or to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document.

(f) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

(g) Captions. The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

(h) Independence of Provisions. The parties acknowledge that this Agreement and
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, and that such limitations,
tests and measurements are cumulative and must each be performed, except as
expressly stated to the contrary in this Agreement.

SECTION 1.03. Accounting Principles. Error! Bookmark not defined. Unless the
context otherwise clearly requires, all accounting terms not expressly defined
herein shall be construed, and all financial computations required under this
Agreement shall be made, in accordance with GAAP, consistently applied.

(b) References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of the Company.

SECTION 1.04. Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Banks.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (New York City time), 20 Business Days prior to the date of the
desired Borrowing (or such other time or date as may be agreed by the
Administrative Agent in its sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Bank thereof. Each Bank shall notify the Administrative Agent, not
later than 11:00 a.m. (New York City time), 10 Business Days after receipt of
such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans in such requested currency.

(c) Any failure by a Bank to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such Bank
to permit Eurocurrency Rate Loans to be made in such requested currency. If the
Administrative Agent and all the Banks consent to making Eurocurrency Rate Loans
in such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.04, the Administrative
Agent shall promptly so notify the Company.

ARTICLE 2
The Credit

SECTION 2.01. The Revolving Credit.

(a) Each Bank severally agrees, on the terms and conditions hereinafter set
forth, to make Loans denominated in Dollars or in an Alternative Currency to the
Company from time to time on any Business Day during the period from the Closing
Date to the Revolving Termination Date, in an amount such that the aggregate
principal amount of Loans by such Bank at any one time outstanding plus the
aggregate amount of its Letter of Credit Liabilities at such time shall not
exceed the amount of its Revolving Commitment, the Total Outstanding Amount
shall not exceed the Aggregate Revolving Commitment and (iii) the Total
Outstanding Amount denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit. Within the limits of each Bank’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Company
may borrow under this Section 2.01, prepay pursuant to Section 2.06 and reborrow
pursuant to this Section 2.01.

(b) The Revolving Termination Date may be extended on up to two occasions in the
manner set forth in this subsection (b) for a period of one year from the
Revolving Termination Date then in effect. If the Company wishes to request an
extension of the Revolving Termination Date, the Company shall give notice to
that effect to the Administrative Agent not less than 45 nor more than 90 days
prior to the first or second anniversary of the date hereof, or at both times,
whereupon the Administrative Agent shall promptly notify each of the Banks of
such request. Each Bank will use its commercially reasonable efforts to respond
to such request, whether affirmatively or negatively, as it may elect in its
sole discretion, within 30 days of such notice to the Administrative Agent. Any
Bank not responding to such request within such time period shall be deemed to
have responded negatively to such request. The Company may request the Banks
that do not elect to extend the Revolving Termination Date to assign their
Commitments in their entirety to one or more Eligible Assignees pursuant to
Section 10.09 which Eligible Assignees will agree to extend the Revolving
Termination Date. If Banks having 50.1% or more of the aggregate amount of the
Revolving Commitments (including such Eligible Assignees and excluding their
respective transferor Banks) respond affirmatively, then, subject to receipt by
the Administrative Agent of counterparts of an Extension Agreement in
substantially the form of Exhibit F hereto duly completed and signed by the
Company, the Administrative Agent and such Banks, the Revolving Termination Date
shall be extended to the first anniversary of the Revolving Termination Date
then in effect with respect to such Banks (but not with respect to Banks not so
responding affirmatively). Any extension of the Revolving Termination Date
pursuant to this subsection (b) shall be subject to satisfaction of the
conditions set forth in Section 4.02(b) and Section 4.02(c), and any request for
an extension by the Company hereunder shall constitute a representation and
warranty that such conditions are satisfied at the time of such extension and
after giving effect thereto.

SECTION 2.02. Register. Error! Bookmark not defined. The Administrative Agent,
acting solely for this purpose as an agent of the Company (and such agency being
solely for tax purposes), shall maintain at the Agent’s Payment Office a copy of
each Assignment and Assumption Agreement delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Banks, and the Revolving Commitments of, and principal amounts
(and stated interest) of the Loans and Letter of Credit Liabilities owing to,
each Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Company, the Administrative Agent and the Banks shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Company and any Bank, at any reasonable time and from time
to time upon reasonable prior notice.

(b) The Company hereby agrees that, upon the request of any Bank at any time,
such Bank’s Loans shall be evidenced by a promissory note or notes of the
Company (each a “Note”), substantially in the form of Exhibit D hereto, payable
to such Bank or its registered assigns and representing the obligation of the
Company to pay the unpaid principal amount of the Loans made by such Bank, with
interest as provided herein on the unpaid principal amount from time to time
outstanding.

SECTION 2.03. Procedure For Borrowing. Error! Bookmark not defined. Each
Borrowing of Loans shall be made upon the Company’s irrevocable written notice
delivered to the Administrative Agent, which may be given by (A) telephone or
(B) a Notice of Borrowing (provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Notice of Borrowing)
and which notice must be received by the Administrative Agent (i) prior to 1:00
p.m. (New York City time) three Business Days prior to the requested Borrowing
date, in the case of Eurocurrency Rate Loans that are Dollar-Denominated Loans,
(ii); prior to 1:00 p.m. (New York City time) four Business Days prior to the
requested Borrowing date, in the case of Eurocurrency Rate Loans that are
Alternative Currency Loans, and (iii) prior to 1:00 p.m. (New York City time) on
the requested Borrowing date, in the case of Base Rate Loans, specifying in each
case:

(A) the amount of the Borrowing, which shall be in an aggregate minimum Dollar
Amount of Five Million Dollars ($5,000,000) or any multiple of One Million
Dollars ($1,000,000) (or, if such Borrowing is in an Alternative Currency, an
approximately equivalent amount in the relevant currency, as agreed by the
Company and Administrative Agent) in excess thereof for each Type of Loan;

(B) the currency and the aggregate amount (in such currency) of such Borrowing;

(C) the requested Borrowing date, which shall be a Business Day;

(D) whether the Borrowing is to be comprised of Eurocurrency Rate Loans or Base
Rate Loans; and

(E) the duration of the Interest Period applicable to such Loans included in
such notice. If the Notice of Borrowing shall fail to specify the duration of
the Interest Period for any Borrowing comprised of Eurocurrency Rate Loans, such
Interest Period shall be one month;

provided that if the Company fails to specify a currency in a Notice of
Borrowing, then the Loans so requested shall be made in Dollars; provided,
further that if the Company fails to specify a Type of Loan in a Notice
Borrowing, then the Loans shall be made as Base Rate Loans.

The exercise by the Company of the elections specified above shall be subject to
the limitation that no more than ten Tranches of Eurocurrency Rate Loans may be
outstanding at any one time.

(b) Upon receipt of the Notice of Borrowing, the Administrative Agent will
promptly notify each Bank thereof and of the amount of such Bank’s Commitment
Percentage of the Borrowing.

(c) Each Bank will make the amount of its Commitment Percentage of the Borrowing
available to the Administrative Agent for the account of the Company:

(i) if such Borrowing is to be made in Dollars, at the Agent’s Payment Office by
3:00 p.m. (New York City time) on the Borrowing date requested by the Company in
funds immediately available to the Administrative Agent; or

(ii) if such Borrowing is to be made in an Alternative Currency, in such
Alternative Currency in immediately available funds not later than the
Applicable Time specified by the Administrative Agent to the account of the
Administrative Agent most recently designated for such purpose for Loans in such
Alternative Currency by notice to the Banks.

Any such amount which is received by the Administrative Agent later than (x) in
the case of clause (i) above, 3:00 p.m. (New York City time) and (y) in the case
of clause (ii) above, the Applicable Time specified by the Administrative Agent
shall be deemed to have been received on the immediately succeeding Business
Day. The proceeds of all such Loans will then be made available to the Company
by the Administrative Agent by wire transfer in accordance with written
instructions provided to the Administrative Agent by the Company of like funds
as received by the Administrative Agent.

(d) Unless the Majority Banks shall otherwise agree, during the existence of a
Default or Event of Default, the Company may not elect to have a Loan be made as
an Eurocurrency Rate Loan.

SECTION 2.04. Conversion and Continuation Elections. Error! Bookmark not
defined. The Company may upon irrevocable written notice to the Administrative
Agent in accordance with subsection 2.04(b):

(i) in the case of any Dollar-Denominated Loan, elect to convert on any Business
Day, any Base Rate Loans (or any part thereof in an amount not less than
$5,000,000, or that is in an integral multiple of $1,000,000 in excess thereof)
into Eurocurrency Rate Loans; or

(ii) in the case of any Dollar-Denominated Loan, elect to convert on any
Interest Payment Date any Eurocurrency Rate Loans maturing on such Interest
Payment Date (or any part thereof in an amount not less than $5,000,000, or that
is in an integral multiple of $1,000,000 in excess thereof) into Base Rate
Loans; or

(iii) elect to renew on any Interest Payment Date any Eurocurrency Rate Loans
maturing on such Interest Payment Date (or any part thereof in an amount not
less than $5,000,000, or, in the case of any Dollar-Denominated Loans, that is
in an integral multiple of $1,000,000 (or, if such Eurocurrency Rate Loans are
Alternative Currency Loans, an approximately equivalent amount in the relevant
currency, as agreed by the Company and Administrative Agent) in excess thereof)
in Loans of the same currency.

(b) The Company shall deliver an irrevocable written notice to the
Administrative Agent, which may be given by (A) telephone or (B) a Notice of
Conversion/Continuation (provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Notice of
Conversion/Continuation) and which notice must be received by the Administrative
Agent not later than (i) in the case of Dollar-Denominated Loans, 1:00 p.m. (New
York City time) at least three Business Days in advance of the Conversion Date
or continuation date and (ii) in the case of any Alternative Currency Loans,
1:00 p.m. (New York City time) at least four Business Days in advance of the
continuation date, specifying in each case:

(A) the proposed Conversion Date or continuation date;

(B) the aggregate amount of Loans to be converted or renewed;

(C) the nature of the proposed conversion or continuation; and

(D) the duration of the requested Interest Period.

The exercise by the Company of the elections specified above shall be subject to
the limitation that no more than ten Tranches of Eurocurrency Rate Loans may be
outstanding at any one time.

(c) If upon the expiration of any Interest Period applicable to Eurocurrency
Rate Loans, the Company has failed to deliver timely a Notice of
Conversion/Continuation selecting a new Interest Period to be applicable to such
Eurocurrency Rate Loans or if any Default or Event of Default shall then exist,
the Company shall be deemed to have elected to convert such Eurocurrency Rate
Loans into Base Rate Loans effective as of the expiration date of such current
Interest Period; provided, however, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. No Loan may be converted into or continued
as a Loan denominated in a different currency, but instead must be prepaid in
the original currency of such Loan and reborrowed in the other currency.

(d) Upon receipt of a Notice of Conversion/Continuation, the Administrative
Agent will promptly notify each Bank thereof, or, if no timely notice is
provided by the Company, the Administrative Agent will promptly notify each Bank
of the details of any automatic conversion. All conversions and continuations
shall be made pro rata according to the respective outstanding principal amounts
of the Loans held by each Bank with respect to which the notice was given.

(e) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  Unless the Majority Banks shall otherwise agree, during
the existence of a Default or Event of Default, the Company may not elect to
have a Loan converted into or continued as an Eurocurrency Rate Loan and the
Majority Banks may demand that any or all of the outstanding Eurocurrency Rate
Loans denominated in Dollars be converted immediately to Base Rate Loans and any
or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the applicable
Dollar Amount thereof, on the last day of the then current Interest Period with
respect thereto.

SECTION 2.05. Voluntary Termination or Reduction of Commitments. The Company
may, upon not less than five Business Days’ prior notice to the Administrative
Agent, terminate the Aggregate Revolving Commitment or permanently reduce the
Aggregate Revolving Commitment by an aggregate minimum amount of $25,000,000 or
any multiple of $5,000,000 in excess thereof; provided that (i) no such
reduction or termination shall be permitted if, after giving effect thereto and
to any prepayments of the Loans made on the effective date thereof, the then
Total Outstanding Amount would exceed the amount of the Aggregate Revolving
Commitment then in effect and (ii) if, after giving effect to any reduction of
the Aggregate Revolving Commitment, the Alternative Currency Sublimit exceeds
the amount of the Aggregate Revolving Commitment, such Alternative Currency
Sublimit shall be automatically reduced by the amount of such excess. Any
reduction of the Aggregate Revolving Commitment shall be applied to each Bank’s
Revolving Commitment in accordance with such Bank’s Commitment Percentage. All
accrued facility fees to, but not including the effective date of any reduction
or termination of Revolving Commitments, shall be paid on the effective date of
such reduction or termination.

SECTION 2.06. Payments.

(a) Optional Payments. Subject to Section 3.04, the Company may, at any time or
from time to time, upon at least three Business Days’ notice to the
Administrative Agent, which may be given by (A) telephone or (B) a written
notice (provided that any telephonic notice must be confirmed immediately by
delivery to the Administrative Agent of a written notice) and which notice must
be received by the Administrative Agent not later than 12:00 noon (New York City
time) on the date of prepayment, in the case of Base Rate Loans, 12:00 noon (New
York City time) on the third Business Day prior to the date of prepayment, in
the case of Eurocurrency Rate Loans denominated in Euros or Dollars, or
10:00 a.m. (New York City time) on the fourth Business Day prior to the date of
prepayment, in case of Eurocurrency Rate Loans denominated in any other
Alternative Currency, ratably prepay Loans in whole or in part, in amounts of
$5,000,000 or any multiple of $1,000,000 (or, if such prepayment is in an
Alternative Currency, an approximately equivalent amount in the relevant
currency, as agreed by the Company and Administrative Agent) in excess thereof.
Such notice of prepayment shall specify the date and amount of such prepayment
and whether such prepayment is of Base Rate Loans, or Eurocurrency Rate Loans,
or any combination thereof. Such notice shall not thereafter be revocable by the
Company and the Administrative Agent will promptly notify each Bank thereof and
of such Bank’s Commitment Percentage of such prepayment. If such notice is given
by the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to each such date on the amount prepaid and any
amounts required pursuant to Section 3.04.

(b) Mandatory Payments. If the Administrative Agent notifies the Company at any
time that the Total Outstanding Amount of all Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit, then, within two Business Days after receipt of such notice,
the Company shall prepay Loans in an aggregate amount sufficient to reduce such
Total Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Alternative Currency Sublimit.

SECTION 2.07. Repayment. The Company shall repay to the Banks in full on the
Revolving Termination Date the aggregate principal amount of the Loans
outstanding on the Revolving Termination Date.

SECTION 2.08. Interest. Error! Bookmark not defined. Subject to subsection
2.08(c), each Loan shall bear interest on the outstanding principal amount
thereof from the date when made until it becomes due at a rate per annum equal
to the Eurocurrency Rate or the Base Rate, as the case may be, plus the
Applicable Margin. To the extent that any calculation of interest or any fee
required to be paid under this Agreement shall be based on (or result in) a rate
that is less than zero, such rate shall be deemed zero for purposes of this
Agreement.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein. Interest
shall also be paid on the date of any prepayment of Loans pursuant to
Section 2.06 for the portion of the Loans so prepaid and upon payment (including
prepayment) in full thereof. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding, under the Bankruptcy Code. Any interest
accrued pursuant to subsection 2.08(c) shall be paid on demand.

(c) If any principal of or interest on any Loan or any other fee or other amount
payable by the Company under any Loan Document is not paid when due (following
the expiration of any grace period specified in Article 8), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest (after as well as before entry of judgment thereon to the extent
permitted by law) at a rate per annum equal to in the case of overdue principal
of any Loan, 2% plus the rate otherwise applicable to such Loan as provided in
subsection 2.08(a) or in the case of any other amount, the Base Rate plus 2%.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Company hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Bank would be contrary to the provisions of any law
applicable to such Bank limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Bank, and in such event the
Company shall pay such Bank interest at the highest rate permitted by applicable
law.

SECTION 2.09. Fees.

(a) Facility Fees. The Company shall pay to the Administrative Agent for the
account of each Bank a facility fee in Dollars on such Bank’s Credit Exposure,
computed on a quarterly basis in arrears on the last Business Day of each
calendar quarter, at a rate per annum equal to the applicable Facility Fee Rate
set forth in the Pricing Schedule. Such facility fee shall accrue from the
Closing Date to the Revolving Termination Date and shall be due and payable
quarterly in arrears on the last Business Day of each calendar quarter
commencing on June 30, 2016 through the Revolving Termination Date, with the
final payment to be made on the Revolving Termination Date; provided that, in
connection with any reduction or termination of the Credit Exposures pursuant to
Section 2.05 or 2.06, the accrued facility fee calculated for the period ending
on such date shall also be paid on the date of such reduction or termination,
with the next succeeding quarterly payment, if any, being calculated on the
basis of the period from the reduction date to such quarterly payment date. The
facility fees provided in this subsection shall accrue at all times after the
above-mentioned commencement date, including at any time during which one or
more conditions in Article 4 are not met.

(b) Administrative Agency Fee. The Company shall pay to the Administrative Agent
for the Administrative Agent’s own account an agency fee and other sums in the
amount and at the times set forth in the Fee Letter with Bank of America and
Merrill Lynch.

(c) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of the Banks ratably a letter of credit fee accruing daily on the
aggregate undrawn amount of all outstanding Letters of Credit at a rate per
annum equal to the Letter of Credit Fee Rate for such day and to each Issuing
Bank for its own account, a letter of credit fronting fee accruing daily on the
aggregate amount then available for drawing under all Letters of Credit issued
by such Issuing Bank at such rate as may be mutually agreed between the Company
and such Issuing Bank from time to time. Such letter of credit fees shall accrue
from the Closing Date to the Revolving Termination Date (or, if later, the
latest date on which any Letter of Credit may be drawn) and shall be due and
payable quarterly in arrears on the last Business Day of each calendar quarter
commencing on June 30, 2016 through the Revolving Termination Date (or such
latest date), with the final payment to be made on the Revolving Termination
Date (or such latest date).

SECTION 2.10. Computation of Fees and Interest. Error! Bookmark not defined. All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) and facility fees shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of interest and fees under this Agreement
shall be made on the basis of a 360-day year and actual days elapsed, which
results in more interest or fees, as applicable, being paid than if computed on
the basis of a 365-day year; provided that if the Administrative Agent
reasonably determines that a different basis of computation is the market
convention for a particular Alternative Currency, such different basis shall be
used. Interest and fees shall accrue during each period during which interest or
such fees are computed from the first day thereof to the last day thereof.

(b) The Administrative Agent will, with reasonable promptness, notify the
Company and the Banks of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate; provided that
any failure to do so shall not relieve the Company of any liability hereunder or
provide the basis for any claim against the Administrative Agent. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the Banks of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(c) Each determination of an interest rate by the Administrative Agent pursuant
hereto shall be conclusive and binding on the Company and the Banks in the
absence of manifest error. The Administrative Agent will, at the request of the
Company or any Bank, deliver to the Company or the Bank, as the case may be, a
statement showing the quotations used by the Administrative Agent in determining
any interest rate.

SECTION 2.11. Payments by the Company. Error! Bookmark not defined. All payments
(including prepayments) to be made by the Company on account of principal,
interest, fees and other amounts required hereunder shall be made without
set-off, recoupment or counterclaim; shall, except as otherwise expressly
provided herein, be made to the Administrative Agent for the ratable account of
the Banks at the Agent’s Payment Office, and shall be made in the case of
Dollar-Denominated Loans, in Dollars and in immediately available funds, no
later than 2:00 p.m. (New York City time) on the date specified herein and in
the case of Alternative Currency Loans, in the relevant Alternative Currency and
in immediately available funds, no later than the Applicable Time specified by
the Administrative Agent on the dates specified herein. The Administrative Agent
will promptly distribute on such date to each Bank its Commitment Percentage (or
other applicable share as expressly provided herein) of such principal,
interest, fees or other amounts, in like funds as received. Any payment which is
received by the Administrative Agent later than (i) 2:00 p.m. (New York City
time), in the case of payments in Dollars, or (ii) the Applicable Time specified
by the Administrative Agent in the case of payments in Alternative Currencies,
shall be deemed to have been received on the immediately succeeding Business Day
and any applicable interest or fee shall continue to accrue. Without limiting
the generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
interest or fees, as the case may be; subject to the provisions set forth in the
definition of “Interest Period” herein.

(c) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Banks hereunder that the
Company will not make such payment in full as and when required hereunder, the
Administrative Agent may assume that the Company has made such payment in full
to the Administrative Agent on such date in immediately available funds and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, cause to be distributed to each Bank on such due date an amount
equal to the amount then due such Bank. If and to the extent the Company shall
not have made such payment in full to the Administrative Agent, each Bank shall
repay to the Administrative Agent on demand such amount distributed to such
Bank, together with interest thereon for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Overnight Rate.

SECTION 2.12. Payments by the Banks to the Agent. Error! Bookmark not defined.
Unless the Administrative Agent shall have received notice from a Bank on the
Closing Date or, with respect to each Borrowing after the Closing Date, prior to
2:00 p.m. (New York City time) on the date of any proposed Borrowing, that such
Bank will not make available to the Administrative Agent as and when required
hereunder for the account of the Company the amount of that Bank’s Commitment
Percentage of the Borrowing, the Administrative Agent may assume that each Bank
has made such amount available to the Administrative Agent in immediately
available funds on the Borrowing date and the Administrative Agent may (but
shall not be so required), in reliance upon such assumption, make available to
the Company on such date a corresponding amount. In such event, if a Bank has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Bank and the Company severally agree
to pay to the Administrative Agent forthwith on demand such corresponding amount
in immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Company to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Bank, the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by the Company,
the interest rate applicable to Base Rate Loans or in the case of Alternative
Currencies in accordance with such market practice, in each case, as applicable.

(b) The failure of any Bank to make any Loan on any date of borrowing shall not
relieve any other Bank of any obligation hereunder to make a Loan on the date of
such borrowing, but no Bank shall be responsible for the failure of any other
Bank to make the Loan to be made by such other Bank on the date of any
borrowing.

SECTION 2.13. Sharing of Payments, Etc. Error! Bookmark not defined. If, other
than as expressly provided elsewhere herein, any Bank shall obtain on account of
the Loans made by it, or the Letter of Credit Liabilities held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its Commitment Percentage of payments on
account of the Loans and Letter of Credit Liabilities obtained by all the Banks,
such Bank shall forthwith notify the Administrative Agent of such fact, and
purchase from the other Banks such participations in the Loans made by them and
the Letter of Credit Liabilities held by them as shall be necessary to cause
such purchasing Bank to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Bank, such purchase shall to that
extent be rescinded and each other Bank shall repay to the purchasing Bank the
purchase price paid therefor, together with an amount equal to such paying
Bank’s Commitment Percentage (according to the proportion of (i) the amount of
such paying Bank’s required repayment to (ii) the total amount so recovered from
the purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. The Company agrees
that any Bank so purchasing a participation from another Bank pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off, but subject to Section 10.11)
with respect to such participation as fully as if such Bank were the direct
creditor of the Company in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased pursuant to this Section 2.13 and
will in each case notify the Banks following any such purchases or repayments.

(b) If any Bank shall fail to make any payment required to be made by it
pursuant to Section 2.11(c), 2.12, 2.14(a) or 9.07, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
apply any amounts thereafter received by the Administrative Agent for the
account of such Bank for the benefit of the Administrative Agent or any Issuing
Bank to satisfy such Bank’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Bank under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.14. Increased Commitments; Additional Banks. Error! Bookmark not
defined. From time to time the Company may, upon at least five days’ notice to
the Administrative Agent (which shall promptly provide a copy of such notice to
the Banks), increase the Aggregate Revolving Commitments by an amount not less
than $10,000,000 (the amount of any such increase, the “Increased Revolving
Commitments”).

(b) To effect such an increase, the Company may designate one or more of the
existing Banks or other financial institutions acceptable to the Administrative
Agent and each Issuing Bank which at the time agree to in the case of any such
Person that is an existing Bank, increase its Revolving Commitment and in the
case of any other such Person (an “Additional Bank”), become a party to this
Agreement with a Revolving Commitment of not less than $10,000,000.

(c) Any increase in the Revolving Commitments pursuant to this Section 2.14
shall be subject to satisfaction of the following conditions:

(i) before and after giving effect to such increase, all representations and
warranties contained in Article 5 shall be true as of the date of such increase
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they shall be true as of such earlier date);

(ii) at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase; and

(iii) after giving effect to such increase, the increases in the Aggregate
Revolving Commitments made pursuant to this Section 2.14, shall not exceed
$1,000,000,000.

(d) If the Aggregate Revolving Commitments are increased in accordance with this
Section 2.14, the Administrative Agent and the Company shall determine the
effective date. As a condition to such increase, the Administrative Agent shall
have received an agreement in form and substance satisfactory to the
Administrative Agent signed by the Company, by each Additional Bank and by each
other Bank whose Revolving Commitment is to be increased, setting forth the new
Revolving Commitments of such Banks and setting forth the agreement of each
Additional Bank to become a party to this Agreement and to be bound by all the
terms and provisions hereof, such evidence of appropriate corporate
authorization on the part of the Company with respect to the Increased Revolving
Commitments and such opinions of counsel for the Company with respect to the
Increased Revolving Commitments as the Administrative Agent may reasonably
request and a certificate of the Company stating that the conditions set forth
in subsection (c) above have been satisfied.

(e) Upon any increase in the Aggregate Revolving Commitments pursuant to this
Section 2.14, the respective Letter of Credit Liabilities of the Banks shall be
redetermined as of the effective date of such increase and within five Business
Days, in the case of any group of Base Rate Loans then outstanding, and at the
end of the then current Interest Period with respect thereto, in the case of any
Eurocurrency Rate Loans then outstanding, the Company shall prepay such Loans in
their entirety and, to the extent the Company elects to do so and subject to the
conditions specified in Article 4, the Company shall reborrow the Loans from the
Banks in proportion to their respective Revolving Commitments after giving
effect to such increase, until such time as all outstanding Loans are held by
the Banks in such proportion.

SECTION 2.15. Letters of Credit.

(a) Commitment to Issue Letters of Credit. Subject to the terms and conditions
hereof, each Issuing Bank agrees to issue Letters of Credit from time to time in
Dollars up to 30 days prior to the Revolving Termination Date upon the request
of the Company; provided that, immediately after each Letter of Credit is issued
(i) the Total Outstanding Amount shall not exceed the Aggregate Revolving
Commitment and (ii) the aggregate amount of the Letter of Credit Liabilities
shall not exceed $50,000,000; provided that no Bank shall be obligated for any
amount in excess of its Revolving Commitment. Upon the date of issuance by an
Issuing Bank of a Letter of Credit, such Issuing Bank shall be deemed, without
further action by any party hereto, to have sold to each Bank, and each Bank
shall be deemed, without further action by any party hereto, to have purchased
from the Issuing Bank, a participation in such Letter of Credit and the related
Letter of Credit Liabilities in the proportion its Revolving Commitment bears to
the Aggregate Revolving Commitment.

(b) Method for Issuance; Terms; Extensions. Error! Bookmark not defined. The
Company shall give the Issuing Bank notice in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Company, at least three Business Days (or such shorter notice as may be
acceptable to the Issuing Bank in its discretion) prior to the requested
issuance of a Letter of Credit (or, in the case of renewal or extension, prior
to the Issuing Bank’s deadline for notice of nonextension) specifying the date
such Letter of Credit is to be issued (or, as the case may be, extended or
renewed), and describing the terms of such Letter of Credit and the nature of
the transactions to be supported thereby. Such Letter of Credit Application may
be sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the Issuing Bank, by personal delivery
or by any other means acceptable to the Issuing Bank. Upon receipt of a Letter
of Credit Application, the Issuing Bank shall promptly notify the Administrative
Agent, and the Administrative Agent shall promptly notify each Bank of the
contents thereof and of the amount of such Bank’s participation in such Letter
of Credit.

(ii) The obligation of any Issuing Bank to issue each Letter of Credit shall, in
addition to the conditions precedent set forth in Section 4.02, be subject to
the conditions precedent that such Letter of Credit shall be in such form and
contain such terms as shall be reasonably satisfactory to the Issuing Bank and
that the Company shall have executed and delivered such other customary
instruments and agreements relating to such Letter of Credit as the Issuing Bank
shall have reasonably requested. The Company shall also pay to the Issuing Bank
for its own account issuance, drawing, amendment, settlement and extension
charges, if any, in the amounts and at the times as agreed between the Company
and the Issuing Bank.

(iii) The extension or renewal of any Letter of Credit shall be deemed to be an
issuance of such Letter of Credit, and if any Letter of Credit contains a
provision pursuant to which it is deemed to be extended unless notice of
termination is given by the Issuing Bank, the Issuing Bank shall timely give
such notice of termination unless it has theretofore timely received a Letter of
Credit Application and the other conditions to issuance of a Letter of Credit
have also theretofore been met with respect to such extension. Each Letter of
Credit shall expire at or before the close of business on the date that is one
year after such Letter of Credit is issued (or, in the case of any renewal or
extension thereof, one year after such renewal or extension); provided that
(x) a Letter of Credit may contain a provision pursuant to which it is deemed to
be extended on an annual basis unless notice of termination is given by the
Issuing Bank and (y) in no event will a Letter of Credit expire (including
pursuant to a renewal or extension thereof) on a date later than the fifth
Business Day prior to the Revolving Termination Date.

(iv) The Issuing Bank shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
the Letter of Credit, or any Law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon the Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which the Issuing Bank is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or

(B) the issuance of the Letter of Credit would violate one or more policies of
the Issuing Bank applicable to letters of credit generally.

(c) Payments; Reimbursement Obligations. Error! Bookmark not defined. Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the Issuing Bank shall notify the Administrative
Agent and the Administrative Agent shall promptly notify the Company and each
other Bank as to the amount to be paid as a result of such demand or drawing and
the date such payment is to be made by the Issuing Bank (the “Payment Date”).
The Company shall be irrevocably and unconditionally obligated to reimburse the
Issuing Bank for any amounts paid by the Issuing Bank upon any drawing under any
Letter of Credit, without presentment, demand, protest or other formalities of
any kind. Such reimbursement shall be due on the Payment Date; provided that no
such payment shall be due from the Company any earlier than the date of receipt
by it of notice of its obligation to make such payment (or, if such notice is
received by the Company after 10:00 a.m. (New York City time) on any date, on
the next succeeding Business Day); and provided, further that if and to the
extent any such reimbursement is not made by the Company in accordance with this
clause (i) or clause (ii) below on the Payment Date, then (irrespective of when
notice thereof is received by the Company), such Reimbursement Obligation shall
bear interest, payable on demand, for each day from and including the Payment
Date to but not including the date such Reimbursement Obligation is paid in full
at a rate per annum equal to the rate applicable to Base Rate Loans for such
day.

(ii) If the Revolving Commitments remain in effect on the Payment Date, all such
amounts paid by the Issuing Bank and remaining unpaid by the Company after the
date and time required by clause (i) above (a “Reimbursement Obligation”) shall,
if and to the extent that the amount of such Reimbursement Obligation would be
permitted as a Borrowing pursuant to Section 4.02, and unless the Company
otherwise instructs the Administrative Agent by not less than one Business Day’s
prior notice, convert automatically to Base Rate Loans on the date such
Reimbursement Obligation arises. The Administrative Agent shall, on behalf of
the Company (which hereby irrevocably directs the Administrative Agent so to act
on its behalf), give notice no later than 12:00 noon (New York City time) on
such date requesting each Bank to make, and each Bank hereby agrees to make, a
Base Rate Loan, in an amount equal to such Bank’s pro rata share of the
Reimbursement Obligation with respect to which such notice relates. Each Bank
shall make such Loan available to the Administrative Agent at its address
referred to in Section 10.02 in immediately available funds, not later than 3:00
p.m. (New York City time), on the date specified in such notice. The
Administrative Agent shall pay the proceeds of such Loans to the Issuing Bank,
which shall immediately apply such proceeds to repay the Reimbursement
Obligation.

(iii) To the extent a Reimbursement Obligation is not funded by a Bank pursuant
to clause (ii) above, such Bank will pay to the Administrative Agent, for the
account of the Issuing Bank, immediately upon the Issuing Bank’s demand at any
time during the period commencing after such Reimbursement Obligation arises
until reimbursement therefor in full by the Company, an amount equal to such
Bank’s pro rata share of such Reimbursement Obligation, together with interest
on such amount for each day from the date of the Issuing Bank’s demand for such
payment (or, if such demand is made after 1:00 p.m. (New York City time) on such
date, from the next succeeding Business Day) to the date of payment by such Bank
of such amount at a rate of interest per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Issuing Bank in connection with the foregoing.
The Issuing Bank will pay to each Bank ratably all amounts received from the
Company for application in payment of its Reimbursement Obligations in respect
of any Letter of Credit, but only to the extent such Bank has made payment to
the Issuing Bank in respect of such Letter of Credit pursuant hereto; provided
that in the event such payment received by the Issuing Bank is required to be
returned under any of the circumstances described in Section 10.06, such Bank
will return to the Issuing Bank any portion thereof previously distributed to it
by the Issuing Bank, plus interest thereon from the date of such demand to the
date such amount is returned by such Bank, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.

(d) Obligations Absolute. The obligations of the Company and each Bank under
subsection (c) above shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any Letter of
Credit or any document related hereto or thereto;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of this Agreement or any Letter of Credit or any document related
hereto or thereto, provided by any party affected thereby;

(iii) the use which may be made of the Letter of Credit by, or any acts or
omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

(iv) the existence of any claim, set-off, defense or other rights that the
Company may have at any time against a beneficiary of a Letter of Credit (or any
Person for whom the beneficiary may be acting), any Bank (including the Issuing
Bank) or any other Person, whether in connection with this Agreement or the
Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

(v) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(vi) payment under a Letter of Credit against presentation to the Issuing Bank
of documents that do not comply with the terms of such Letter of Credit;

(vii) any termination of the Revolving Commitments prior to, on or after the
Payment Date for any Letter of Credit, whether at the scheduled termination
thereof, by operation of Article 8 or otherwise; or

(viii) any other act or omission to act or delay of any kind by any Bank
(including the Issuing Bank), the Administrative Agent or any other Person or
any other event or circumstance whatsoever that might, but for the provisions of
this subsection (viii), constitute a legal or equitable discharge of or defense
to the Company’s or the Bank’s obligations hereunder;

provided that this subsection (d) shall not limit the rights of the Company or
any Bank under clause (ii) of subsection (e) below.

(e) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Bank and the Company when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the Issuing Bank shall not be responsible to the
Company for, and the Issuing Bank’s rights and remedies against the Company
shall not be impaired by, any action or inaction of the Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where the Issuing Bank or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade — International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(f) Indemnification; Expenses. Error! Bookmark not defined. The Company hereby
indemnifies and holds harmless each Bank (including each Issuing Bank) and the
Administrative Agent from and against any and all claims, damages, losses,
liabilities, costs or expenses which it may reasonably incur in connection with
a Letter of Credit issued pursuant to this Section 2.15; provided that the
Company shall not be required to indemnify any Bank or the Administrative Agent
for any claims, damages, losses, liabilities, costs or expenses, to the extent
finally determined by a court of competent jurisdiction to have been caused by
the gross negligence or willful misconduct of such Person.

(ii) None of the Banks (including, subject to subsection (g) below, an Issuing
Bank) nor the Administrative Agent nor any of their officers or directors or
employees or agents shall be liable or responsible, by reason of or in
connection with the execution and delivery or transfer of or payment or failure
to pay under any Letter of Credit, including without limitation any of the
circumstances enumerated in subsection (d) above; provided that, notwithstanding
subsection (d) above, the Company shall have a claim for direct (but not
consequential) damage suffered by it, to the extent finally determined by a
court of competent jurisdiction to have been caused by (x) the Issuing Bank’s
gross negligence or willful misconduct in determining whether documents
presented under any Letter of Credit complied with the terms of such Letter of
Credit or (y) the Issuing Bank’s failure to pay under any Letter of Credit after
the presentation to it of documents strictly complying with the terms and
conditions of the Letter of Credit; provided, further that each Bank shall have
a claim for direct (but not consequential) damage suffered by it, to the extent
finally determined by a court of competent jurisdiction to have been caused by
the Issuing Bank’s gross negligence or willful misconduct in determining whether
documents presented under any Letter of Credit complied with the terms of such
Letter of Credit. The parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(iii) Nothing in this subsection (e) is intended to limit the obligations of the
Company under any other provision of this Agreement. To the extent the Company
does not indemnify an Issuing Bank as required by this subsection, the Banks
agree to do so ratably in accordance with their Revolving Commitments.

(g) Stop Issuance Notice. If the Majority Banks determine at any time that the
conditions set forth in Section 4.02 would not be satisfied in respect of a
Borrowing at such time, then the Majority Banks may request that the
Administrative Agent issue a “Stop Issuance Notice”, and the Administrative
Agent shall issue such notice to each Issuing Bank. Such Stop Issuance Notice
shall be withdrawn upon a determination by the Majority Banks that the
circumstances giving rise thereto no longer exist. No Letter of Credit shall be
issued while a Stop Issuance Notice is in effect. The Majority Banks may request
issuance of a Stop Issuance Notice only if there is a reasonable basis therefor,
and shall consider reasonably and in good faith a request from the Company for
withdrawal of the same on the basis that the conditions in Section 4.02 are
satisfied; provided that the Administrative Agent and the Issuing Banks may and
shall conclusively rely upon any Stop Issuance Notice while it remains in
effect.

(h) Other Documentation. If the terms and conditions of any form of letter of
credit application or other agreement submitted by the Company to or entered
into by the Issuing Bank relating to any Letter of Credit are not consistent
with the terms and conditions of this Agreement, the terms and conditions of
this Agreement shall control; provided that, to the extent the Issuing Bank so
agrees in such other documentation, its liabilities and responsibilities in
connection with a Letter of Credit may be governed thereby rather than by clause
(ii) of subsection (e) above, but such agreement by the Issuing Bank may not
directly or indirectly alter the rights and obligations of any other Bank under
this Agreement.

SECTION 2.16. Currency Equivalents. The Administrative Agent shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar Amount
of Borrowings and Total Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Company hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Amount as so determined by the
Administrative Agent.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

ARTICLE 3
Taxes, Yield Protection and Illegality

SECTION 3.01. Taxes. Error! Bookmark not defined. Subject to subsection 3.01(g),
any and all payments by or on account of any obligation of the Company under any
Loan Document shall be made free and clear of, and without deduction or
withholding for, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Bank and Agent, such taxes (including income
taxes or franchise taxes) as are imposed on or measured by each Bank’s net
income by the jurisdiction under the laws of which such Bank or Agent, as the
case may be, is organized or maintains a Lending Office or any political
subdivision thereof, in the case of a Bank, U.S. federal withholding taxes
imposed on amounts payable to or for the account of such Bank pursuant to a law
in effect on the date on which the Bank acquires an interest in any Loan
Document, except to the extent that, in the case of an assignment, pursuant to
this Section 3.01, amounts with respect to such taxes were payable to such
Bank’s assignor immediately before such Bank acquired such interest in any Loan
Document, and any U.S. federal withholding taxes imposed under FATCA (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities imposed on or with respect to any payment made by or on account of
any obligation of the Company under any Loan Document being hereinafter referred
to as “Taxes”).

(b) In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Documents (hereinafter referred to as “Other Taxes”). If any Bank
becomes aware of the imposition of Other Taxes, it shall promptly notify the
Company and the Administrative Agent thereof.

(c) Subject to subsection 3.01(g), the Company shall indemnify and hold harmless
each Bank and Agent for the full amount of Taxes or Other Taxes (including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 3.01) paid by such Bank or Agent and any liability (including penalties,
interest, additions to tax and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. Payment under this indemnification shall be made within 30 days from
the date such Bank or Agent makes written demand therefor in a certificate,
which shall be conclusive absent manifest error, setting forth in reasonable
detail the amount and nature of such payment or liability.

(d) If the Company or the Administrative Agent shall be required by law to
deduct or withhold any Taxes or Other Taxes from or in respect of any payment by
or on account of any obligation of the Company under any Loan Document, then,
subject to subsection 3.01(g):

(i) the sum payable by the Company shall be increased as necessary so that after
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) have been made, the applicable Bank or the
Administrative Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made;

(ii) the Company or the Administrative Agent, as applicable, shall make such
deductions; and

(iii) the Company or the Administrative Agent, as applicable, shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

(e) Within 30 days after the date of any payment by the Company of Taxes or
Other Taxes, the Company shall furnish to the Administrative Agent evidence of
payment satisfactory to the Administrative Agent.

(f) Each Bank which is a foreign person (i.e., a person other than a U.S. Person
for United States Federal income tax purposes) agrees that, to the extent it is
legally entitled to do so:

(i) it shall, no later than the Closing Date (or, in the case of a Bank which
becomes a party hereto pursuant to Section 2.14 or 10.09 after the Closing Date,
the date upon which the Bank becomes a party hereto) deliver to the
Administrative Agent and the Company through the Administrative Agent two
accurate and complete signed originals of Internal Revenue Service Form W-8ECI
or any successor thereto (“Form W-8ECI”), Internal Revenue Service Form W-8BEN
or W-8BEN-E or any successor thereto (“Form W-8BEN”) and, in the case of a Bank
claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Code, a certificate (a “U.S. Tax Compliance Certificate”)
substantially in the form of Exhibit E-1 to the effect that such Bank is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code, or Internal Revenue Service Form W-8IMY or any successor thereto
(“Form W-8IMY”), accompanied by Form W-8ECI, Form W-8BEN, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Bank is a partnership and
one or more direct or indirect partners of such Bank are claiming the portfolio
interest exemption, such Bank may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner, as appropriate;

(ii) if at any time the Bank makes any changes necessitating a new Form W-8ECI,
Form W-8BEN or Form W-8IMY, it shall with reasonable promptness deliver to the
Administrative Agent and the Company through the Administrative Agent in
replacement for, or in addition to, the forms previously delivered by it
hereunder the applicable documentation specified in clause (i) of this paragraph
(f);

(iii) it shall, before or promptly after the occurrence of any event (including
the passing of time but excluding any event mentioned in clause (ii) above)
requiring a change in or renewal of the most recent Form W-8ECI, Form W-8BEN or
Form W-8IMY previously delivered by such Bank, deliver to the Administrative
Agent and the Company through the Administrative Agent two accurate and complete
original signed copies of Form W-8ECI, Form W-8BEN or Form W-8IMY (together with
the applicable supporting documentation specified in clause (i) of this
paragraph (f)) in replacement for the forms previously delivered by the Bank;
and

(iv) it shall, promptly upon the Company’s or the Administrative Agent’s
reasonable request to that effect, deliver to the Company or the Administrative
Agent (as the case may be) such other forms or similar documentation as may be
required from time to time by any applicable law, treaty, rule or regulation in
order to establish such Bank’s tax status for withholding purposes; provided
that it shall not be required to provide such forms or documentation if in such
Bank’s reasonable judgment, providing such forms or documentation would subject
the Bank to any material unreimbursed costs or expense or would materially
prejudice the legal or commercial position of such Bank.

(g) The Company will not be required to pay any additional amounts in respect of
United States Taxes pursuant to subsection 3.01(d) to any Bank for the account
of any Lending Office of such Bank:

(i) if the obligation to pay such additional amounts would not have arisen but
for a failure by such Bank to comply with its obligations under subsection
3.01(f) in respect of such Lending Office;

(ii) if such Bank shall have delivered to the Company a Form W-8ECI in respect
of such Lending Office pursuant to clause (i) or (ii) of subsection 3.01(f), and
such Bank shall not at any time be entitled to exemption from deduction or
withholding of United States Taxes in respect of payments by the Company
hereunder for the account of such Lending Office for any reason other than a
change in United States law or regulations or in the official interpretation of
such law or regulations by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) after the date of delivery of such Form W-8ECI; or

(iii) if the Bank shall have delivered to the Company a Form W-8BEN or Form
W-8IMY in respect of such Lending Office pursuant to clause (i) or (ii) of
subsection 3.01(f), and such Bank shall not at any time be entitled to exemption
from deduction or withholding of United States Taxes in respect of payments by
the Company hereunder for the account of such Lending Office for any reason
other than a change in United States law or regulations or any applicable tax
treaty or regulations or in the official interpretation of any such law, treaty
or regulations by any governmental authority charged with the interpretation or
administration thereof (whether or not having the force of law) after the date
of delivery of such Form W-8BEN or Form W-8IMY.

(h) If the Company is required to pay additional amounts to any Bank or Agent
pursuant to subsection 3.01(b) or 3.01(d), then such Bank shall (at the request
of the Company) use its reasonable best efforts (consistent with legal and
regulatory restrictions) to change the jurisdiction of its Lending Office or to
take other reasonable action so as to eliminate any such additional payment by
the Company which may thereafter accrue if such change or action in the judgment
of such Bank, would not subject such Bank to any unreimbursed cost or expense
and is not otherwise disadvantageous to such Bank. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Bank in connection with
such designation.

(i) Any Bank that is a U.S. Person for United States Federal income tax purposes
shall deliver to the Company and the Administrative Agent on or prior to the
date on which such Bank becomes a party hereto (and from time to time thereafter
upon the reasonable request of the Company or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 certifying that such
Bank is exempt from U.S. federal backup withholding tax.

(j) If any Bank determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section 3.01, then it shall pay over such
refund to the Company (but only to the extent of indemnity payments made, or
additional amounts paid, by the Company under this Section 3.01 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses (including taxes) of such Bank and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). The Company, upon the request of such Bank, shall repay to such Bank
the amount paid over pursuant to this paragraph (j) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such Bank is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (j), in no
event will the Bank be required to pay any amount to the Company pursuant to
this paragraph (j) the payment of which would place the Bank in a less favorable
net after-tax position than the Bank would have been in if the tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph (j) shall not be construed to require any Bank
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Company or any other Person.

(k) If a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Taxes imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (k), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

SECTION 3.02. Illegality. Error! Bookmark not defined. If any Bank shall
reasonably determine, based upon the advice of its counsel, that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Bank or its Lending Office to make Eurocurrency Rate Loans,
then, on notice thereof by the Bank to the Company through the Administrative
Agent, the obligation of that Bank to make Eurocurrency Rate Loans shall be
suspended until the Bank shall have notified the Administrative Agent and the
Company that the circumstances giving rise to such determination no longer
exist.

(b) If a Bank shall reasonably determine, based upon the advice of its counsel,
that it is unlawful to maintain any Eurocurrency Rate Loan, the Company shall
prepay in full all Eurocurrency Rate Loans of that Bank then outstanding,
together with interest accrued thereon, either on the last day of the Interest
Period thereof if the Bank may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if the Bank may not lawfully continue to
maintain such Eurocurrency Rate Loans, together with any amounts required to be
paid in connection therewith pursuant to Section 3.04.

(c) If the Company is required to prepay any Eurocurrency Rate Loan immediately
as provided in subsection 3.02(b), then concurrently with such prepayment, the
Company shall borrow from the affected Bank, in the amount of such repayment, a
Base Rate Loan.

(d) If the obligation of any Bank to make or maintain Eurocurrency Rate Loans
has been suspended as provided in subsection 3.02(a), the Company may elect, by
giving notice to the Bank through the Administrative Agent that all Loans which
would otherwise be made by the Bank as Eurocurrency Rate Loans shall be instead
Base Rate Loans.

(e) Before giving any notice to the Administrative Agent pursuant to this
Section 3.02, the affected Bank shall designate a different Lending Office with
respect to its Eurocurrency Rate Loans if such designation will avoid the need
for giving such notice or making such demand and will not, in the judgment of
the Bank, be illegal or otherwise disadvantageous to the Bank.

SECTION 3.03. Increased Costs and Reduction of Return. Error! Bookmark not
defined. If any Bank shall determine that, due to and as a direct result of any
Change in Law (other than any change by way of imposition of or increase in
reserve requirements included in the calculation of the Eurocurrency Rate),
there shall be any increase in the cost to such Bank of agreeing to make or
making, funding or maintaining its Revolving Commitment hereunder or any
Eurocurrency Rate Loans (or, in the case of any imposition or increase in taxes,
any Loans) (including any imposition or increase in taxes (other than (x) taxes
imposed on or with respect to any payment made by or on account of any
obligation of the Company under any Loan Document or (y) Other Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto), or
of agreeing to issue or participate in or issuing or participating in any
Letters of Credit, then the Company shall be liable for, and shall from time to
time, upon demand therefor by such Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank, additional amounts as are sufficient to compensate such Bank for such
increased costs. For the avoidance of doubt, this Section 3.03(a) does not apply
to increased costs as a result of (A) taxes described in Section 3.01(a)(i),
(ii) or (iii), (B) Taxes as defined in Section 3.01(a), or (C) Other Taxes.

(b) If any Bank shall have determined that any Change in Law affects or would
affect the amount of capital required or expected to be maintained by such Bank
or any corporation controlling such Bank and (taking into consideration such
Bank’s or such corporation’s policies with respect to capital adequacy and
liquidity and such Bank’s desired return on capital) determines that the amount
of such capital is increased as a consequence of its Revolving Commitment,
Loans, credits or obligations under this Agreement (including its obligations in
respect of Letters of Credit), then, upon demand of such Bank (with a copy to
the Administrative Agent), the Company shall upon demand pay to such Bank, from
time to time as specified by such Bank, additional amounts sufficient to
compensate such Bank for such increase.

(c) If the Company is required to pay additional amounts to any Bank pursuant to
subsection 3.03(a) or 3.03(b), then such Bank shall (at the request of the
Company) use reasonable efforts (consistent with legal and regulatory
restrictions) to designate a different Lending Office with respect to its
Eurocurrency Rate Loans so as to eliminate any such additional payment by the
Company, which may thereafter accrue if such change in the judgment of such
Bank, would not subject such Bank to any unreimbursed cost or expense and is not
otherwise disadvantageous to such Bank. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Bank in connection with any such
designation.

(d) For purposes of this Section 3.03, all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall be deemed to have been introduced and adopted after the date of
this Agreement. Notwithstanding the foregoing, no Bank shall be entitled to seek
compensation for costs imposed pursuant to the Dodd-Frank Wall Street Reform and
Consumer Protection Act or Basel III if it shall not be the general policy of
such Bank at such time to seek compensation from other borrowers with the same
or similar ratings under yield protection provisions in credit agreements with
such borrowers that provide for such compensation and the applicable Bank is in
fact generally seeking such compensation from such borrowers (and, upon any
request by such Bank for payment, certifies to the Company to the effect of the
foregoing).

(e) The Company shall pay to each Bank, (i) as long as such Bank shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Bank (as determined by such Bank in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Bank shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Revolving Commitments or the
funding of the Loans, such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Revolving Commitment or Loan by such Bank (as
determined by such Bank in good faith, which determination shall be conclusive),
which in each case shall be due and payable on each date on which interest is
payable on such Loan, provided the Company shall have received at least ten (10)
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Bank. If a Bank fails to give notice ten (10) days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable ten (10) days from receipt of such notice.

SECTION 3.04. Funding Losses. The Company agrees to reimburse each Bank and to
hold each Bank harmless from any loss or out-of-pocket expense which such Bank
may sustain or incur as a direct consequence of:

(a) the failure of the Company to make on a timely basis any payment of
principal of any Eurocurrency Rate Loan (including payments made after any
acceleration thereof);

(b) the failure of the Company to borrow, continue or convert a Loan after the
Company has given (or is deemed to have given) a Notice of Borrowing or a Notice
of Conversion/Continuation;

(c) the failure of the Company to make any prepayment after the Company has
given a notice in accordance with Section 2.06;

(d) any failure by the Company to make payment of any Loan or (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency;

(e) any principal payment in respect of an Eurocurrency Rate Loan on a day which
is not the last day of the Interest Period with respect thereto; or

(f) the conversion pursuant to Section 2.04 of any Eurocurrency Rate Loan to a
Base Rate Loan on a day that is not the last day of the respective Interest
Period;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay any customary administrative fees charged
by such Bank in connection with the foregoing.

For purposes of calculating amounts payable by the Company to the Banks under
this Section 3.04, each Bank shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

SECTION 3.05. Inability to Determine Rates. If the Administrative Agent shall
have determined (i) that for any reason adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan or (ii) that the Eurocurrency
Rate applicable pursuant to subsection 2.08(a) for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to any Bank of funding such Loan, the Administrative Agent will
forthwith give notice of such determination to the Company and each Bank.
Thereafter, (i) the obligation of the Banks to make or maintain Eurocurrency
Rate Loans in the affected currency hereunder shall be suspended and (ii) each
outstanding Loan in the affected currency shall be prepaid (or, in the case of a
Dollar-Denominated Loan, converted into a Base Rate Loan) on the last day of the
then current Interest Period applicable thereto until the Administrative Agent
revokes such notice in writing. Upon receipt of such notice, the Company may
revoke any Notice of Borrowing or Notice of Conversion/Continuation then
submitted by it. If the Company does not revoke such notice, the Banks shall
make, convert or continue the Loans, as proposed by the Company, in the Dollar
Amount specified in the applicable notice submitted by the Company, but such
Loans shall be made, converted or continued as Base Rate Loans instead of
Eurocurrency Rate Loans.

SECTION 3.06. Certificates of Banks. Any Bank claiming reimbursement or
compensation pursuant to this Article 3 shall deliver to the Company (with a
copy to the Administrative Agent) a certificate setting forth in reasonable
detail the basis for and the computation of the amount payable to the Bank
hereunder and such certificate shall be conclusive and binding on the Company in
the absence of manifest error.

SECTION 3.07. Substitution of Banks. Upon (x) the receipt by the Company from
any Bank of a notice of illegality with respect to Eurocurrency Rate Loans
pursuant to Section 3.02, or (y) the receipt by the Company from any Bank of a
claim for additional amounts or compensation pursuant to Section 3.01 or 3.03,
the Company may: request one or more of the other Banks to acquire and assume
all or part of such Bank’s Loans and Revolving Commitment (but no other Bank
shall be required to do so); or designate a replacement bank meeting the
qualifications of an Eligible Assignee. Any such transfer under clause (i) or
(ii) shall be subject to the provisions of Sections 3.04 and 10.09 hereof.

SECTION 3.08. Defaulting Banks. Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:

(a) fees shall cease to accrue on the unused portion of the Revolving Commitment
of such Defaulting Bank pursuant to subsection 2.09(a);

(b) if any Letter of Credit Liabilities exist at the time such Bank becomes a
Defaulting Bank then:

(i) the Letter of Credit Liabilities of such Defaulting Bank shall be
reallocated among the non-Defaulting Banks in accordance with their respective
Commitment Percentages but only to the extent (x) no Default or Event of Default
has occurred and is continuing and (y) the sum of each non-Defaulting Bank’s
Loans plus its Letter of Credit Liabilities does not exceed its Revolving
Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank(s) only the Company’s obligations corresponding to such Defaulting
Bank’s Letter of Credit Liabilities (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 8.03 for so long as such Letter of Credit Liabilities remain
outstanding;

(iii) if the Company cash collateralizes all or any portion of such Defaulting
Bank’s Letter of Credit Liabilities pursuant to clause (ii) above, the Company
shall not be required to pay any fees to such Defaulting Bank pursuant to
subsection 2.09(a) or 2.09(c) with respect to such Defaulting Bank’s Letter of
Credit Liabilities during the period such Defaulting Bank’s Letter of Credit
Liabilities are cash collateralized;

(iv) if the Letter of Credit Liabilities of the Defaulting Banks are reallocated
pursuant to clause (i) above, then the fees payable to the Banks pursuant to
subsections 2.09(a) and 2.09(c) shall be similarly reallocated to the same
extent; and

(v) if all or any portion of such Defaulting Bank’s Letter of Credit Liabilities
is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Bank hereunder, all facility fees that otherwise would have
been payable to such Defaulting Bank (solely with respect to the portion of such
Defaulting Bank’s Commitment that was utilized by such Letter of Credit
Liabilities) and letter of credit fees payable under subsection 2.09(c) with
respect to such Defaulting Bank’s Letter of Credit Liabilities shall be payable
to the Issuing Bank(s) until and to the extent that such Letter of Credit
Liabilities are reallocated and/or cash collateralized;

(c) so long as such Bank is a Defaulting Bank, no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Bank’s Letter of Credit Liabilities then
outstanding will be 100% covered by the Revolving Commitments of the
non-Defaulting Banks and/or cash collateral will be provided by the Company in
accordance with paragraph (b) above, and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Banks in a manner consistent with paragraph (b) above (and such Defaulting Bank
shall not participate therein);

(d) in the event that the Administrative Agent, the Company and each Issuing
Bank agrees that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then the Letter of Credit Liabilities
of the Banks shall be readjusted to reflect the inclusion of such Bank’s
Commitment Percentage and on such date such Bank shall purchase at par such of
the Loans of the other Banks as the Administrative Agent shall determine may be
necessary in order for such Bank to hold such Loans in accordance with its
Commitment Percentage; provided that, subject to Section 10.22, nothing in this
paragraph (d) shall constitute a waiver or release by any party hereunder of any
claim arising from such Bank having been a Defaulting Bank; and

(e) the Company may, with the consent of the Administrative Agent and each
Issuing Bank:

(i) provided that no Default or Event of Default has occurred and is continuing,
terminate the Revolving Commitment of such Bank and, in connection therewith,
prepay the outstanding Loans of such Bank in full, together with accrued
interest thereon and any other amounts payable hereunder for the account of such
Bank; provided that if any Letter of Credit Liabilities are then outstanding,
they should have been reallocated and/or cash collateralized in full in
accordance with paragraph (b) above; or

(ii) designate a replacement bank meeting the qualifications of an Eligible
Assignee.

Any prepayment under clause (i) shall be subject to the provisions of
Section 3.04 hereof, and any transfer under clause (ii) shall be subject to the
provisions of Sections 3.04 and 10.09 hereof.

SECTION 3.09. Survival. The agreements and obligations of the Company in this
Article 3 shall survive the payment of all other Obligations and termination of
this Agreement.

ARTICLE 4
Conditions Precedent

SECTION 4.01. Conditions of Closing Date. The obligation of each Bank to make
its initial Loan hereunder and the obligation of any Issuing Bank to issue
(including any renewal or extension of) the initial Letter of Credit hereunder
is subject to the condition that the Administrative Agent shall have received
all of the following, in form and substance satisfactory to the Administrative
Agent and each Bank and in sufficient copies for the Administrative Agent and
each Bank:

(a) Credit Agreement. This Agreement executed by the Company and each of the
Agents and the Banks;

(b) Resolutions; Incumbency.

(i) Copies of the resolutions of the board of directors of the Company approving
and authorizing the execution, delivery and performance by the Company of this
Agreement and the other Loan Documents to be delivered hereunder, and
authorizing the borrowing of the Loans and the issuance of Letters of Credit,
certified as of the Closing Date by the Secretary or an Assistant Secretary of
the Company; and

(ii) A certificate of the Secretary or Assistant Secretary of the Company,
certifying the names and true signatures of the officers of the Company
authorized to execute, deliver and perform, as applicable, this Agreement, and
all other Loan Documents to be delivered hereunder;

(c) Articles of Incorporation; By-laws and Good Standing. Each of the following
documents:

(i) the articles or certificate of incorporation of the Company as in effect on
the Closing Date, certified by the Secretary or Assistant Secretary of the
Company as of the Closing Date, and the bylaws of the Company as in effect on
the Closing Date, certified by the Secretary or Assistant Secretary of the
Company as of the Closing Date; and

(ii) a good standing certificate for the Company from the Secretary of State (or
similar, applicable Governmental Authority) of its state of incorporation as of
a recent date, together with a bring-down certificate by facsimile, dated the
Closing Date;

(d) Legal Opinion. An opinion of Chris A. Rauschl, counsel to the Company,
addressed to the Administrative Agent and the Banks, in form and substance
satisfactory to the Administrative Agent;

(e) Payment of Fees. The Company shall have paid all accrued and unpaid fees,
costs and expenses to the extent then due and payable on the Closing Date,
together with Attorney Costs of Bank of America to the extent invoiced prior to
or on the Closing Date, together with such additional amounts of Attorney Costs
as shall constitute Bank of America’s reasonable estimate of Attorney Costs
incurred or to be incurred through the closing proceedings; provided that such
estimate shall not thereafter preclude final settling of accounts between the
Company and Bank of America, including any such costs, fees and expenses arising
under or referenced in Sections 3.01 and 10.04 and the Fee Letters;

(f) Certificate. A certificate signed by a Responsible Officer, dated as of the
Closing Date, stating that:

(i) the representations and warranties contained in Article 5 are true and
correct on and as of such date, as though made on and as of such date;

(ii) no Default or Event of Default exists; and

(iii) there has occurred since May 31, 2015, no event or circumstance that has
resulted or could reasonably be expected to result in a Material Adverse Effect;

(g) Regulatory Information. No later than three Business Days in advance of the
Closing Date, all documentation and other information reasonably requested with
respect to the Company in writing by the Administrative Agent or any Bank at
least five Business Days in advance of the Closing Date, which documentation or
other information the Administrative Agent or such Bank reasonably determines is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act;

(h) Existing Agreements. Evidence to the satisfaction of the Administrative
Agent of the termination of the Existing Agreements and payment of all amounts
due under the Existing Agreements which have not heretofore been paid; and

(i) Other Documents. Such other approvals, opinions, documents or materials as
the Administrative Agent or any Bank may reasonably request.

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section, each
Bank that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Bank unless the Administrative Agent shall have received
notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.

SECTION 4.02. Conditions to All Borrowings and Issuances of Letters of Credit.
The obligation of each Bank to make any Loan to be made by it hereunder
(including its initial Loan) and the obligation of any Issuing Bank to issue
(including any renewal or extension of) any Letter of Credit is subject to the
satisfaction of the following conditions precedent on the relevant borrowing or
issuance date:

(a) Required Notice. The Administrative Agent shall have timely received a
Notice of Borrowing or a Letter of Credit Application, as applicable;

(b) Continuation of Representations and Warranties. The representations and
warranties made by the Company contained in Article 5 shall be true and correct
on and as of such borrowing or issuance date with the same effect as if made on
and as of such borrowing or issuance date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date); and

(c) No Default. At the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing.

Each Notice of Borrowing and Letter of Credit Application submitted by the
Company hereunder shall constitute a representation and warranty by the Company
hereunder, as of the date of each such notice and as of the date of each
Borrowing or issuance, as applicable, that the conditions in Section 4.02 are
satisfied.

SECTION 4.03. Existing Agreement. On the Closing Date, the commitments under the
Existing Agreements shall terminate, without further action by any party
thereto.

(b) The Banks which are parties to each Existing Agreement, comprising the
“Majority Banks” as defined therein, hereby waive any requirement of notice of
termination of the commitments pursuant to each such Existing Agreement and of
prepayment of loans to the extent necessary to give effect to subsections
4.01(h) and 4.03(a); provided that any such prepayment of loans shall be subject
to Section 3.04 of such Existing Agreement.

ARTICLE 5
Representations and Warranties

The Company represents and warrants to each Agent and Bank that:

SECTION 5.01. Existence and Power. The Company and each of its Material
Subsidiaries:

(a) is a corporation or limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization;

(b) has the power and authority and all material governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and, as to the Company, to execute, deliver, and perform its obligations under,
the Loan Documents;

(c) is duly qualified as a foreign corporation or limited liability company, and
licensed and in good standing, under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification or license; and

(d) is in compliance with all Requirements of Law; except, in each case referred
to in clause (c) or clause (d), to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Corporate Authorization; No Contravention. The execution, delivery
and performance by the Company of this Agreement, and any other Loan Document to
which the Company is party, have been duly authorized by all necessary corporate
action, and do not and will not:

(a) contravene the terms of any of the Company’s Organization Documents;

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any Contractual Obligation to which
the Company is a party or any order, injunction, writ or decree of any
Governmental Authority to which the Company or its Property is subject; or

(c) violate any Requirement of Law;

except, in each case referred to in clause (b) or (c), for any such conflict or
violation that could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.03. Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Company of
this Agreement or any other Loan Document; provided that, for the avoidance of
doubt, it is acknowledged that the Company may need to make certain filings in
connection with its reporting obligations under the Exchange Act.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document to
which the Company is a party constitute the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

SECTION 5.05. Litigation. Except as disclosed by the Company in writing from
time to time to the Administrative Agent and the Banks, there are no actions,
suits, proceedings, claims or disputes pending, or to the best knowledge of the
Company, expressly threatened or contemplated, at law, in equity, in arbitration
or before any Governmental Authority, against the Company, its Subsidiaries or
any of their respective Properties which:

(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby; or

(b) if determined adversely to the Company or its Subsidiaries, would reasonably
be expected to have a Material Adverse Effect.

SECTION 5.06. No Default. No Default or Event of Default exists or would result
from the incurring of any Obligations by the Company. Neither the Company nor
any of its Subsidiaries is in default under or with respect to any Contractual
Obligation in any respect which, individually or together with all such
defaults, could reasonably be expected to have a Material Adverse Effect or that
would, if such default had occurred after the Closing Date, create an Event of
Default under subsection 8.01(e).

SECTION 5.07. Use of Proceeds; Margin Regulations. The proceeds of the Loans
made and the Letters of Credit issued under this Agreement are intended to be
and shall be used solely for the purposes set forth in and permitted by
Section 6.09, and are intended to be and shall be used in compliance with
Section 7.04. Neither the Company nor any of its Subsidiaries is generally
engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.

SECTION 5.08. Title to Properties. The Company and each of its Subsidiaries have
good record and marketable title in fee simple to, or valid leasehold interests
in, all real Property necessary or used in the ordinary conduct of their
respective businesses, except for such defects in title as could not,
individually or in the aggregate, have a Material Adverse Effect.

SECTION 5.09. Regulated Entities. None of the Company, any Person controlling
the Company, or any Subsidiary of the Company, is an “Investment Company” within
the meaning of the Investment Company Act of 1940.

SECTION 5.10. Patents, Trademarks and Licenses, Etc. The Company or its
Subsidiaries own or are licensed or otherwise have the right to use all of the
material patents, trademarks, service marks, trade names, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses. Except as disclosed by the Company
in writing from time to time to the Administrative Agent and the Banks, no claim
or litigation regarding any of the foregoing is pending or threatened, and no
patent, invention, device, application, principle or any intellectual
property-related statute, law, rule, regulation, standard or code is pending or,
to the knowledge of the Company, proposed, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.11. Financial Information. The consolidated balance sheet of the
Company as of May 31, 2015 and the related consolidated statements of earnings,
stockholders’ equity and cash flows for the fiscal year then ended, reported on
by KPMG LLP, and included in the Company’s Form 10-K for such fiscal year,
fairly present, in conformity with GAAP, the consolidated financial position of
the Company as of such date and its consolidated results of operations and cash
flows for such fiscal year.

SECTION 5.12. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents (acting in their capacity as such) with Anti-Corruption
Laws and applicable Sanctions. None of (a) the Company, any Subsidiary or to the
knowledge of the Company or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.

ARTICLE 6
Affirmative Covenants

The Company covenants and agrees that, so long as any Bank shall have any
Revolving Commitment or Letter of Credit Liabilities hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, unless the Majority Banks
waive compliance in writing:

SECTION 6.01. Financial Statements. The Company shall furnish to the
Administrative Agent for duplication and distribution to the Banks:

(a) as soon as available, but not later than 90 days after the end of each
fiscal year, a copy of the Company’s Form 10-K Annual Report for such year as
filed with the Securities and Exchange Commission and its Annual Report to
Shareholders for such year, and accompanied by the opinion of KPMG LLP or
another nationally-recognized independent public accounting firm which shall
state that the Company’s consolidated financial statements contained in such
reports present fairly the financial position for the periods indicated in
conformity with GAAP. Such opinion shall not be qualified or limited because of
a restricted or limited examination by such accountant of any material portion
of the Company’s or any Subsidiary’s records;

(b) as soon as available, but not later than 60 days after the end of each of
the first three fiscal quarters of each year, a copy of the Company’s Form 10-Q
Quarterly Report for such quarter as filed with the Securities and Exchange
Commission; and

(c) concurrently with the furnishing of each 10-Q Quarterly Report referred to
in Section 6.01(b) above, a certificate of a Responsible Officer stating the
Company’s Ratio of Earnings to Fixed Charges for the period ending with the
respective fiscal quarter of the Company reflected in such 10-Q Quarterly
Report, and showing in detail the calculations supporting the determination of
such ratio.

SECTION 6.02. Certificates; Other Information. The Company shall furnish to the
Administrative Agent for duplication and distribution to each Bank:

(a) concurrently with the delivery of the financial statements referred to in
subsection 6.01(a) above, a certificate of a Responsible Officer stating that no
Default or Event of Default has occurred during such period except as specified
(by applicable subsection reference) in such certificate, and showing in detail
the calculations supporting such statement in respect of Section 7.05;

(b) promptly after the same are sent, copies of all financial statements and
reports which the Company sends to its shareholders; and promptly after the same
are filed, copies of all financial statements and regular, periodical or special
reports which the Company may make to, or file with, the Securities and Exchange
Commission or any successor or similar Governmental Authority (other than Form
S-8s, pricing supplements to Form S-3s, Form 8-Ks filing only exhibits to Form
S-3s, Form 11-Ks, and Forms 3, 4 and 5); provided that this subsection (b) shall
not require the Company to furnish any statements or reports which it has
previously furnished to the Administrative Agent and the Banks; and

(c) promptly, such additional business, financial, corporate affairs and other
information as the Administrative Agent, at the request of any Bank, may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed the signature pages
hereof; or (ii) on which such documents are posted on the Company’s behalf on an
Internet or intranet website, if any, to which each Bank and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) the Company shall
deliver paper copies of such documents to the Administrative Agent or any Bank
upon its request to the Company to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Bank and (ii) the Company shall notify the Administrative Agent and each
Bank (by facsimile or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Bank for delivery,
and each Bank shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or any
Lead Arranger may, but shall not be obligated to, make available to the Banks
and the Issuing Banks materials and/or information provided by or on behalf of
the Company hereunder (collectively, “Company Materials”) by posting the Company
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Banks
(each, a “Public Bank”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Company hereby agrees that so long as the Company is the issuer
of any outstanding debt or equity securities that are registered or issued
pursuant to a private offering or is actively contemplating issuing any such
securities (w) all Company Materials that are to be made available to Public
Banks shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Company Materials “PUBLIC,” the Company shall be deemed
to have authorized the Administrative Agent, the Lead Arrangers, the Issuing
Banks and the Banks to treat such Company Materials as not containing any
material non-public information with respect to the Company or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Company Materials constitute Information, they
shall be treated as set forth in Section 10.10); (y) all Company Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Company Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

SECTION 6.03. Notices. The Company shall promptly notify the Administrative
Agent (which shall promptly thereafter notify each Bank):

(a) of the occurrence of any Default or Event of Default;

(b) of any breach or non-performance of, or any default under, any Contractual
Obligation of the Company or any of its Subsidiaries which could foreseeably
result in a Material Adverse Effect; and any dispute, litigation, investigation,
proceeding or suspension which may exist at any time between the Company or any
of its Subsidiaries and any Governmental Authority which could foreseeably
result in a Material Adverse Effect; and

(c) of the commencement of any litigation or proceeding affecting the Company or
any Subsidiary which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect, or in which the relief sought is an injunction
or other stay of the performance of this Agreement or any Loan Document.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement by a Responsible Officer of the Company setting forth details of the
occurrence referred to therein, and stating in general what action the Company
proposes to take with respect thereto. Each notice under subsection 6.03(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been breached or violated.

SECTION 6.04. Preservation of Corporate Existence, Etc. Subject to Section 7.02,
the Company shall, and shall cause each of its Material Subsidiaries to:

(a) preserve and maintain in full force and effect its corporate or limited
liability company existence and good standing under the laws of its state or
jurisdiction of incorporation or formation;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises, the non-preservation or
non-maintenance of which could reasonably be expected to have a Material Adverse
Effect;

(c) remain in, and continue to operate substantially in, the food products
business; and

(d) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation or non-renewal of which could reasonably be expected
to have a Material Adverse Effect.

SECTION 6.05. Insurance. The Company shall, and shall cause its Material
Subsidiaries to, insure and maintain insurance with responsible insurance
companies in such amounts and against such risks as is customarily carried by
owners of similar businesses and property, or maintain a system or systems of
self-insurance or assumption of risk which accords with the practices of similar
businesses.

SECTION 6.06. Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including tax liabilities, that,
collectively or individually, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where the
validity or amount thereof is being contested in good faith by appropriate
proceedings, the Company or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 6.07. Compliance with Laws. Error! Bookmark not defined. The Company
shall comply, and shall cause each of its Subsidiaries to comply, in all
material respects with all Requirements of Law (including, without limitation,
Environmental Laws) of any Governmental Authority having jurisdiction over it or
its business, except such as may be contested in good faith or as to which a
bona fide dispute may exist and where non-compliance could not be expected to
result in a Material Adverse Effect.

(b) The Company will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 6.08. Inspection of Property and Books and Records. The Company shall
maintain and shall cause each of its Subsidiaries to maintain books of record
and account in conformity with GAAP consistently applied. Subject to such
confidentiality restrictions as the Company may reasonably impose, the Company
shall permit, and shall cause each of its Subsidiaries to permit,
representatives and independent contractors of the Administrative Agent or any
Bank to visit and inspect any of their respective Properties, to examine their
respective records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours, upon reasonable advance notice to the
Company; provided, however, when an Event of Default exists the Administrative
Agent or any Bank may do any of the foregoing at the expense of the Company at
any time during normal business hours and without advance notice.

SECTION 6.09. Use of Proceeds. The Company shall use the Letters of Credit and
the proceeds of the Loans solely for general corporate purposes but not in
contravention of any Requirement of Law. No Loan, nor the proceeds from any
Loan, shall be used, directly or indirectly, or lent, contributed, provided or
otherwise made available to any Subsidiary, joint venture partner or other
Person, (x) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (y) to fund, finance or
facilitate any activity or business in any Sanctioned Country or of or with any
Sanctioned Person, except to the extent licensed or otherwise authorized under
U.S. law, or in any other manner that will result in any violation of applicable
Sanctions by any Person (including any Bank, any Lead Arranger, the
Administrative Agent or any other party hereto).

ARTICLE 7
Negative Covenants

The Company hereby covenants and agrees that, so long as any Bank shall have any
Revolving Commitment or Letter of Credit Liabilities hereunder, or any Loan or
other Obligation shall remain unpaid or unsatisfied, unless the Majority Banks
waive compliance in writing:

SECTION 7.01. Limitation on Liens. The Company shall not, and shall not suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following:

(a) any Lien existing on the Property of the Company or its Subsidiaries on the
Closing Date securing Indebtedness outstanding on such date;

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 6.06; provided that no Notice of
Lien has been filed or recorded under the Code;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the Property subject thereto;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation;

(f) Liens on the Property of the Company or any of its Subsidiaries securing the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases and statutory obligations, contingent obligations on surety and
appeal bonds, and other non-delinquent obligations of a like nature, in each
case, incurred in the Ordinary Course of Business; provided that all such Liens
in the aggregate would not (even if enforced) cause a Material Adverse Effect;

(g) Liens consisting of judgment or judicial attachment liens; provided that the
enforcement of such Liens is effectively stayed and all such liens in the
aggregate at any time outstanding for the Company and its Subsidiaries do not
exceed $100,000,000;

(h) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the Ordinary Course of Business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the Property subject thereto or interfere with the ordinary conduct of
the businesses of the Company and its Subsidiaries;

(i) Liens on assets of Persons which become Subsidiaries after the date of this
Agreement; provided, however, that such Liens existed at the time the respective
Persons became Subsidiaries and were not created in anticipation thereof;

(j) purchase money security interests on any Property acquired or held by the
Company or its Subsidiaries in the Ordinary Course of Business securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such Property; provided that any such Lien attaches to
such Property concurrently with or within 20 days after the acquisition thereof,
such Lien attaches solely to the Property so acquired in such transaction and
the principal amount of the debt secured thereby does not exceed 100% of the
cost of such Property;

(k) Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the Federal
Reserve Board, and such deposit account is not intended by the Company or any of
its Subsidiaries to provide collateral to the depository institution;

(l) other Liens on Property (including Liens in excess of the amounts permitted
by clauses (a) through (k) hereof); provided that the sum of the aggregate
Indebtedness secured by such other Liens (exclusive of Indebtedness secured by
Liens permitted by clauses (a) through (k) hereof) shall not exceed an amount
equal to five percent (5%) of the Company’s total assets as shown on its
consolidated balance sheet for its most recent prior fiscal quarter;

provided, however, that for purposes of this Section 7.01, the term “Property”
shall exclude the Company’s common and cumulative preference stock, short and
long-term marketable securities and options or other financial derivative
instruments related to any of the foregoing.

SECTION 7.02. Fundamental Changes. The Company shall not consolidate or merge
with or into any other Person or sell, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), directly or
indirectly, all or substantially all of its assets to any other Person; provided
that, if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing any Person may
merge into the Company in a transaction in which the Company is the surviving
corporation.

SECTION 7.03. Transactions with Affiliates. The Company shall not, and shall not
suffer or permit any of its Subsidiaries to, enter into any transaction with any
Affiliate of the Company or of any such Subsidiary (other than the Company or a
Subsidiary) except as expressly permitted by this Agreement, in connection with
the repurchase by the Company of common stock of the Company, or in the Ordinary
Course of Business and pursuant to the reasonable conduct of the business of the
Company or such Subsidiary.

SECTION 7.04. Margin Stock. The Company shall not and shall not suffer or permit
any of its Subsidiaries to use any portion of the Loan proceeds, directly or
indirectly, to purchase or carry Margin Stock in violation of the Exchange Act
or any regulation issued pursuant thereto, including, without limitation,
Regulations T, U and X of the Federal Reserve Board.

SECTION 7.05. Ratio of Earnings to Fixed Charges. The Company shall not permit
its Ratio of Earnings to Fixed Charges as determined for any period of four
(4) consecutive fiscal quarters of the Company to be less than 2.5 to 1.0.
During the term of this Agreement, the Company shall continue to compute its
Ratio of Earnings to Fixed Charges in the same manner as computed in the
Company’s Form 10-K Annual Report for the period ended May 31, 2015 and shall
continue to report such ratio to the Administrative Agent on a quarterly basis
concurrently with the delivery of the financial statements referred to in
subsections 6.01(a) and 6.01(b).

SECTION 7.06. Payments by Material Subsidiaries. Neither the Company nor any of
its Material Subsidiaries will enter into or suffer to exist any consensual
agreement or arrangement which would by its express terms limit the ability of
any Material Subsidiary to pay any dividend to or otherwise advance funds to the
Company; provided that this Section 7.06 shall not apply to existing agreements
or arrangements governing Yoplait S.A.S.

ARTICLE 8
Events of Default

SECTION 8.01. Event of Default. Subject to the provisos at the end of this
section, any of the following shall constitute an “Event of Default”:

(a) Non-Payment. The Company fails to pay, when and as required to be paid
herein, any amount of principal of any Loan or any Reimbursement Obligation, or
within three (3) Business Days after the same shall become due, any interest,
fee or any other amount payable hereunder or pursuant to any other Loan
Document; or

(b) Representation or Warranty. Any representation or warranty by the Company
made or deemed made herein, in any Loan Document, or which is contained in any
certificate, document or financial or other statement by the Company, or its
Responsible Officers, furnished at any time under this Agreement, or in or under
any Loan Document, shall prove to have been incorrect in any material respect on
or as of the date made or deemed made; or

(c) Specific Defaults. The Company fails to perform or observe any term,
covenant or agreement contained in Section 6.03(a), Section 6.04(a) (but only
with respect to the corporate existence of the Company), Section 6.09 or
Article 7; or

(d) Other Defaults. The Company fails to perform or observe any other term or
covenant contained in this Agreement or any Loan Document, and such default
shall continue unremedied for a period of 10 days, in the case such default
arises under Section 6.03(b) or 6.03(c), or 30 days, in the case of any other
such default, after the date upon which written notice thereof is given to the
Company by the Administrative Agent or any Bank; or

(e) Cross-Default. The Company or any Material Subsidiary shall fail to pay when
due, subject to the applicable grace period, if any, whether at stated maturity
or otherwise, any principal of, interest on, or premiums, fees or expenses or
any other amounts relating to, any Indebtedness or the deferred purchase price
of any Property or asset (other than trade payables entered into in the Ordinary
Course of Business pursuant to customary terms) or any Contingent Obligation, or
fail to observe or perform, subject to the applicable grace period, if any, any
other term, covenant, condition or agreement contained in any instrument or
agreement evidencing, securing or relating to any Indebtedness or Contingent
Obligation, if the effect thereof is to cause, or permit the holder or holders
of any such Indebtedness or obligation, or a trustee or agent on behalf of such
holder or holders (collectively, the “holder”), to cause, such Indebtedness or
obligation to become due prior to its stated maturity; provided, however, that
no Event of Default shall exist hereunder if (x) in the case of clause (ii),
such failure or default has been waived by the holder thereof; (y) in the case
of sub-clause (i)(B) or (i)(C), such failure is being contested in good faith by
appropriate proceedings; or (z) the aggregate of all obligations which become
(or, at the option of the holder thereof, may thereupon become) due and payable
prior to their stated maturity as a result of any such failure or default, does
not exceed $100,000,000; or

(f) Insolvency; Voluntary Proceedings. The Company or any of its Material
Subsidiaries generally fails to pay, or admits in writing its inability to pay,
its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; voluntarily ceases to conduct its
business in the ordinary course; commences any Insolvency Proceeding with
respect to itself; or takes any action to effectuate or authorize any of the
foregoing; or

(g) Involuntary Proceedings. Any involuntary Insolvency Proceeding is commenced
or filed against the Company or any Material Subsidiary, or any writ, judgment,
warrant of attachment, execution or similar process, is issued or levied against
a substantial part of the Company’s or any Material Subsidiaries’ Properties,
and any such proceeding or petition shall not be dismissed, or such writ,
judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; the Company or any Material Subsidiary admits the material allegations of
a petition against it in any Insolvency Proceeding, or an order for relief (or
similar order under non-U.S. law) is ordered in any Insolvency Proceeding; or
the Company or any Material Subsidiary acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its Property or business; or

(h) ERISA. Error! Bookmark not defined. The Company or an ERISA Affiliate shall
fail to satisfy its contribution requirements under Section 412(c)(11) of the
Code, whether or not it has sought a waiver under Section 412(d) of the Code,
and such failure could result in liability of more than $100,000,000; in the
case of an ERISA Event involving the withdrawal from a Plan of a “substantial
employer” (as defined in Section 4001(a)(2) or Section 4062(e) of ERISA), the
withdrawing employer’s proportionate share of that Plan’s Unfunded Pension
Liabilities is more than $100,000,000; in the case of an ERISA Event involving
the complete or partial withdrawal from a Multiemployer Plan, the withdrawing
employer has incurred a Withdrawal Liability in an aggregate amount exceeding
$100,000,000; in the case of an ERISA Event not described in clause (ii) or
(iii), the Unfunded Pension Liabilities of the relevant Plan or Plans exceed
$100,000,000; or the commencement or increase of contributions to, or the
adoption of or the amendment of a Plan by, a member of the Controlled Group
shall result in a net increase in unfunded liabilities to the Controlled Group
in excess of $100,000,000; or

(i) Monetary Judgments. There shall be entered against the Company or any
Material Subsidiary one or more final judgments or decrees for the payment of
money which in the aggregate exceed (to the extent not (x) paid or covered by
insurance or (y) reserved against) $100,000,000, and such judgments or decrees
shall not have been vacated, discharged, stayed or appealed within the
applicable period for appeal from the date of entry thereof;

provided, however, that if no Loan or Letter of Credit is outstanding at the
time any event or circumstance specified in paragraph (b), (c), (d), (e), (h) or
(i) of this Section 8.01 shall occur or arise, then any such event or
circumstance shall not be deemed an Event of Default, but the Administrative
Agent shall, at the request of, or may, with the consent of, the Majority Banks,
declare the Revolving Commitment of each Bank to make Loans and the obligation
of each Issuing Bank to issue any Letter of Credit to be terminated, whereupon
such Revolving Commitments and the obligation of each Issuing Bank to issue any
Letter of Credit shall forthwith be terminated and the Company shall promptly
pay to the Administrative Agent all accrued but unpaid amounts then outstanding
under this Agreement or under any other Loan Document; provided, further,
however, that:

(i) the Company shall promptly notify the Administrative Agent and each Bank of
any such event or circumstance, and

(ii) the obligation of each Bank to make any Loan hereunder or to issue any
Letter of Credit shall be immediately suspended for so long as any such event or
circumstance shall continue to exist.

SECTION 8.02. Remedies. If any Event of Default occurs, the Administrative Agent
shall, at the request of, or may, with the consent of, the Majority Banks,

(a) declare the Revolving Commitment of each Bank to make Loans and the
obligation of each Issuing Bank to issue any Letter of Credit to be terminated,
whereupon such Revolving Commitments and such obligation of each Issuing Bank to
issue any Letter of Credit shall forthwith be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, any outstanding Reimbursement Obligation in respect
of any drawing under a Letter of Credit and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company; and

(c) exercise on behalf of itself and the Banks all rights and remedies available
to it and the Banks under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in paragraph
(f) or (g) of Section 8.01 above (in the case of clause (g)(i) of paragraph
(g) upon the expiration of the 60-day period mentioned therein), the obligation
of each Bank to make Loans and the obligation of each Issuing Bank to issue any
Letter of Credit shall automatically terminate and the unpaid principal amount
of all outstanding Loans and any outstanding Reimbursement Obligations and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Bank.

SECTION 8.03. Cash Cover. The Company agrees, in addition to the provisions in
Sections 8.01 and 8.02, that upon the occurrence and during the continuance of
any Event of Default, it shall, if requested by the Administrative Agent upon
the instruction of the Majority Banks or any Issuing Bank having an outstanding
Letter of Credit, pay to the Administrative Agent an amount in immediately
available funds (which shall be held as collateral pursuant to arrangements
satisfactory to the Administrative Agent) equal to the aggregate amount
available for drawing under all Letters of Credit outstanding at such time (or,
in the case of a request by an Issuing Bank, all such Letters of Credit issued
by it), provided that, upon the occurrence of any Event of Default specified in
clause (f) or (g) of Section 8.01 above with respect to the Company, and on the
Revolving Termination Date, the Company shall pay such amount forthwith without
any notice or demand or any other act by the Administrative Agent, any Issuing
Bank or any Bank. Amounts so held shall be invested by the Administrative Agent
upon the instruction and for the account of the Company in short-term U.S.
government securities.

SECTION 8.04. Rights Not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

ARTICLE 9
The Agents

SECTION 9.01. Appointment and Authorization. Each Bank and Issuing Bank hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Banks and the Issuing Bank, and the Company shall not have rights as
a third party beneficiary of any of such provisions. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties and exercise its rights and powers under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any Administrative Agent-Related Person. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Administrative Agent-Related Persons, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

SECTION 9.03. Liability of Administrative Agent. None of the Administrative
Agent-Related Persons shall be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement, any Letter of
Credit or any other Loan Document (except for its own gross negligence or
willful misconduct), or be responsible in any manner to any of the Banks for any
recital, statement, representation or warranty made by the Company or any
Subsidiary or Affiliate of the Company, or any officer thereof, contained in
this Agreement, in any Letter of Credit or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement, any Letter of Credit or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, any
Letter of Credit or any other Loan Document, or for any failure of the Company
or any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Administrative Agent-Related Person shall be under any obligation
to any Bank to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement, any Letter
of Credit or any other Loan Document, or to inspect the Properties, books or
records of the Company or any of the Company’s Subsidiaries or Affiliates.

SECTION 9.04. Reliance by Administrative Agent. Error! Bookmark not defined. The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation (including, without limitation, telephonic or
electronic notices, Internet or intranet website posting or other distribution,
Notices of Borrowing and Notices of Conversion/Continuation) reasonably believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company shall indemnify
the Administrative Agent, the Issuing Bank, each Bank and their respective
Affiliates and their and their respective Affiliates’ partners, directors,
officers, employees, agents, trustees, administrators, managers, advisors and
representatives from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Company.  The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Banks as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by the
Banks against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Loan Document in accordance with a request or
consent of the Majority Banks and such request and any action taken or failure
to act pursuant thereto shall be binding upon all of the Banks.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Bank that has executed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter either sent by the Administrative Agent to such Bank for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to the Bank.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Banks,
unless the Administrative Agent shall have received written notice from a Bank
or the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Banks. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be requested by
the Majority Banks in accordance with Article 8; provided, however, that unless
and until the Administrative Agent shall have received any such request, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Banks.

SECTION 9.06. Credit Decision. Each Bank expressly acknowledges that none of the
Administrative Agent-Related Persons has made any representation or warranty to
it and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Company and its Subsidiaries shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Bank. Each Bank represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any
Administrative Agent-Related Person and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries, and all applicable bank
regulatory laws relating to the transactions contemplated thereby, and made its
own decision to enter into this Agreement and extend credit to the Company
hereunder. Each Bank also represents that it will, independently and without
reliance upon the Administrative Agent or any Administrative Agent-Related
Person and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Company. Except for notices, reports and
other documents expressly herein required to be furnished to the Banks by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Bank with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Company which may come into the possession
of any of the Administrative Agent-Related Persons.

SECTION 9.07. Indemnification. The Banks shall indemnify upon demand the
Administrative Agent-Related Persons and any Issuing Bank (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), ratably in accordance with their respective Revolving
Commitments, or if no Revolving Commitments are in effect, in accordance with
their respective outstanding Loans, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind whatsoever which may at any time
(including at any time following the repayment of the Loans and the termination
or resignation of the Administrative Agent) be imposed on, incurred by or
asserted against any such Person any way relating to or arising out of this
Agreement, any Letter of Credit or any document contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by any such Person under or in connection with any of
the foregoing; provided, however, that no Bank shall be liable for the payment
to the Administrative Agent-Related Persons of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting from such Person’s gross
negligence or willful misconduct. Without limitation of the foregoing, each Bank
shall reimburse the Administrative Agent and any Issuing Bank upon demand for
its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any
Letter of Credit, any other Loan Document, or any document contemplated by or
referred to herein to the extent that the Administrative Agent is not reimbursed
for such expenses by or on behalf of the Company. Without limiting the
generality of the foregoing, if the Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Bank (because the appropriate form was not
delivered or properly executed, or because such Bank failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason)
such Bank shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section 9.07, together with all costs and expenses and attorneys’ fees
(including Attorney Costs). A certificate as to the amount of such liability
delivered to any Bank by the Administrative Agent shall be conclusive absent
manifest error. Each Bank hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Bank under any Loan
Document or otherwise payable by the Administrative Agent to the Bank from any
source against any amount due to the Administrative Agent under this
Section 9.07. The obligation of the Banks in this Section 9.07 shall survive the
payment of all Obligations hereunder.

SECTION 9.08. Administrative Agent in Individual Capacity. Bank of America and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Company and its Subsidiaries and Affiliates as though Bank of America were
not the Administrative Agent hereunder and without notice to or consent of the
Banks. The Banks acknowledge that, pursuant to such activities, Bank of America
or its Affiliates may receive information regarding the Company or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Company or such Affiliates) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, Bank of America shall have the same rights and
powers under this Agreement as any other Bank and may exercise the same as
though it were not the Administrative Agent, and the terms “Bank” and “Banks”
shall include Bank of America in its individual capacity.

SECTION 9.09. Successor Administrative Agent.

(a) The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Banks. If the Administrative Agent shall resign as Administrative
Agent under this Agreement, the Company shall appoint from among the Banks a
successor agent for the Banks (unless an Event of Default then exists in which
case the Majority Banks shall appoint the successor agent). If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Banks and the Company, a successor agent from among the Banks. Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent and the retiring Administrative Agent’s appointment, powers and
duties as Administrative Agent shall be terminated. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article 9 and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and after such resignation for as long
as it continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor agent. If no successor agent has
accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
(except that in the case of any collateral security held by the Administrative
Agent on behalf of the Banks under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and the Banks shall
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Company or the Majority Banks appoint a successor agent as
provided for above.

(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank. If Bank of
America resigns as Issuing Bank, it shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all Letter of Credit Liabilities with respect thereto, including the
right to require the Banks to make Base Rate Loans or fund risk participations
in Reimbursement Obligations pursuant to Section 2.15(c). Upon the appointment
by the Company of a successor Issuing Bank and the acceptance of such
appointment by the applicable Issuing Bank hereunder (which successor shall in
all cases be a Bank other than a Defaulting Bank), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank, (b) the retiring Issuing Bank shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Bank shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

SECTION 9.10. Lead Arrangers and Other Agents. None of the Lead Arrangers, the
Syndication Agent or the Documentation Agents shall have any obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Banks as such. Each Bank acknowledges that it has not relied,
and will not rely, on the Syndication Agent or the Documentation Agents in
deciding to enter into this Agreement or in taking or not taking action
hereunder. The Lead Arrangers, the Syndication Agent and the Documentation
Agents shall have the express benefit of this Section 9.10 and Sections 10.05
and 10.07.

ARTICLE 10
Miscellaneous

SECTION 10.01. Amendments and Waivers. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent with respect to any
departure by the Company therefrom, shall be effective unless the same shall be
in writing and signed by the Majority Banks, the Company (and if the rights or
duties of any Issuing Bank are affected thereby, by it) and acknowledged by the
Administrative Agent, and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Banks, the Company and acknowledged by the Administrative
Agent, do any of the following:

(a) extend or increase the Revolving Commitment of any Bank (or reinstate any
Revolving Commitment terminated pursuant to subsection 8.02(a)) or subject any
Bank to any additional obligations;

(b) postpone or delay any date fixed for any payment of principal, interest,
fees or other amounts due to the Banks (or any of them) hereunder, under any
Loan Document or the latest permitted expiry date for Letters of Credit;

(c) reduce the principal of, or the rate of interest specified herein on any
Loan or any Reimbursement Obligation, or any fees or other amounts payable
hereunder or under any Loan Document;

(d) change the percentage of the Revolving Commitments or of the Total
Outstanding Amount, which shall be required for the Banks or any of them to take
any action hereunder or change the definition of Majority Banks;

(e) amend this Section 10.01 or any provision providing for consent or other
action by all Banks; or

(f) alter the pro rata treatment of the Banks under Section 2.05 or 2.13 or any
other provision providing for pro rata treatment;

(g) amend Section 1.04 or the definition of “Alternative Currency”;

and, provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by such Agent in addition to the Majority Banks or all the
Banks, as the case may be, affect the rights or duties of any Agent under this
Agreement or any other Loan Document.

SECTION 10.02. Notices. Error! Bookmark not defined. All notices, requests and
other communications provided for hereunder to any party shall be in writing
(including, unless the context expressly otherwise provides, by facsimile
transmission; provided that any matter transmitted by the Company by facsimile
shall be immediately confirmed by a telephone call to the recipient at the
number specified on the signature pages hereof or in the applicable
Administrative Questionnaire, as the case may be, and shall be followed promptly
by a hard copy original thereof) and mailed, faxed or delivered, to such party:
in the case of the Company or the Administrative Agent, at its address or
facsimile number set forth on the signature pages hereof, in the case of any
Bank, at its address or facsimile number set forth in its Administrative
Questionnaire, or in the case of any party, at such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Company.

(b) All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted by facsimile machine, respectively, or if
mailed, upon the third Business Day after the date deposited into the U.S. mail,
or if delivered, upon delivery; except that notices to the Administrative Agent
or any Issuing Bank pursuant to Article 2 or 9 shall not be effective until
actually received by it.

(c) Notices and other communications to the Banks and the Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
e mail, FpML messaging, and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Bank or Issuing Bank pursuant to Article 2 if
such Bank has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, Issuing Bank or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

The Company acknowledges and agrees that any agreement of the Administrative
Agent and the Banks in Article 2 herein to receive certain notices by telephone
and facsimile is solely for the convenience and at the request of the Company.
The Administrative Agent and the Banks shall be entitled to rely on the
authority of any Person purporting to be a Person authorized by the Company to
give such notice and the Administrative Agent and the Banks shall not have any
liability to the Company or other Person on account of any action taken or not
taken by the Administrative Agent or the Banks in reliance upon such telephonic
or facsimile notice. The obligation of the Company to repay the Loans shall not
be affected in any way or to any extent by any failure by the Administrative
Agent and the Banks to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Administrative Agent and the Banks of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Banks to be contained in the telephonic or
facsimile notice.

(d) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMPANY
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of the Administrative Agent Related Parties
(collectively, the “Agent Parties”) have any liability to the Company, any Bank,
any Issuing Bank or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Company’s or the Administrative Agent’s transmission of Company Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or Bank, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

SECTION 10.04. Costs and Expenses. The Company shall, whether or not the
transactions contemplated hereby shall be consummated:

(a) pay or reimburse Bank of America (including in its capacity as
Administrative Agent) within fifteen Business Days after demand (subject to
subsection 4.01(e)) for all reasonable, demonstrable costs and out-of-pocket
expenses incurred by Bank of America (including in its capacity as
Administrative Agent) in connection with the development, preparation, delivery
and execution of, and any amendment, supplement, waiver or modification to (in
each case, whether or not consummated), this Agreement, any Loan Document and
any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including the
reasonable Attorney Costs incurred by Bank of America (including in its capacity
as Administrative Agent) with respect thereto as agreed in the Fee Letters; and

(b) pay or reimburse each Bank and the Administrative Agent within fifteen
Business Days after demand (subject to subsection 4.01(e)) for all costs and
expenses incurred by them in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies (including in connection
with any “workout” or restructuring regarding the Loans, and including in any
Insolvency Proceeding or appellate proceeding) under this Agreement, any Letter
of Credit, any other Loan Document, and any such other documents, including
Attorney Costs incurred by the Administrative Agent and any Bank or Issuing
Bank.

SECTION 10.05. Indemnity. Error! Bookmark not defined. The Company shall pay,
indemnify, and hold each Bank, Agent and Lead Arranger and each of their
respective Affiliates, officers, directors, employees, counsel, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, investigations, costs, charges, expenses or disbursements
(including Attorney Costs) of any kind or nature whatsoever with respect to the
preparation, execution, delivery, modification, amendment, enforcement,
performance and administration of this Agreement, any Letter of Credit and any
other Loan Documents, or the transactions contemplated hereby and thereby, and
with respect to any investigation, litigation or proceeding (including any
Insolvency Proceeding or appellate proceeding) related to this Agreement, the
Loans, any Letter of Credit or the use of the proceeds thereof, whether or not
any Indemnified Person is a party thereto and whether such investigation,
litigation or proceeding is brought by the Company or any other party (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that the
Company shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities to the extent resulting from the gross
negligence or willful misconduct of such Indemnified Person as determined by a
court of competent jurisdiction in a final and non-appealable judgment. The
agreements in this Section 10.05 shall survive payment of all other Obligations
and termination of this Agreement. This Section 10.05 shall not apply with
respect to taxes other than any taxes that represent losses, claims, damages,
etc. arising from any non-tax claim.

(b) An Indemnified Person shall give prompt notice to the Company of any claim
asserted in writing, or the commencement of any action or proceeding, in respect
of which indemnity may be sought hereunder; provided that the omission so to
notify the Company will not relieve the Company from any liability, if any,
which it may have to the Indemnified Person otherwise than under subsection
10.05(a) unless and to the extent that the Company shall have been damaged by
the delay in notification or the failure to be notified.

(c) The Indemnified Person shall assist the Company in the defense of any such
action or proceeding by arranging discussions with (and the calling as witnesses
of) relevant officers, directors, employees and agents of the Indemnified Person
and providing reasonable access to relevant books and records. The Company shall
have the right to, and shall at the request of the Indemnified Person,
participate in, and assume the defense of, any such action or proceeding at its
own expense using counsel mutually acceptable to the Company and the Indemnified
Person. In any such action or proceeding which the Company has participated in
or assumed the defense of, the Indemnified Person shall have the right to retain
separate counsel, but the fees and expenses of such counsel shall be at its own
expense unless the named parties to any such suit, action or proceeding
(including any impleaded parties) include both the Company and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them it
being understood and agreed that the Company shall not have liability for the
fees and expenses of more than one firm (in addition to local counsel) which
shall be retained to act in such circumstances for all of the Indemnified
Parties; provided, however, that the Company shall have the liability for the
fees and expenses of more than one firm if such firm or firms has or have been
retained due to actual or potential differing interests among the Indemnified
Parties.

(d) The Company shall not be liable under this Section 10.05 for any settlement
effected without its consent (such consent not to be unreasonably withheld or
delayed) of any claim, litigation or proceeding in respect of which indemnity
may be sought hereunder. The Company may settle any claim without the consent of
the Indemnified Person if monetary damages are paid in full by the Company;
provided that the Company shall not make any admission of wrongdoing by such
Indemnified Person and all claimants shall execute a full release in favor of
such Indemnified Person. An Indemnified Person shall, subject to its reasonable
business needs, use reasonable efforts to minimize the indemnification sought
from the Company under this Section 10.05.

SECTION 10.06. Marshalling; Payments Set Aside. Neither the Administrative Agent
nor the Banks shall be under any obligation to marshal any assets in favor of
the Company or any other Person or against or in payment of any or all of the
Obligations. To the extent that the Company makes a payment or payments to the
Administrative Agent or the Banks, or the Administrative Agent or the Banks
exercise their rights of set-off, and such payment or payments or the proceeds
of such set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent with the consent of the
Majority Banks) to be repaid to a trustee, receiver or any other party in
connection with any Insolvency Proceeding, or otherwise, then to the extent of
such recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or set-off had not occurred, and each Bank
severally agrees to pay to the Administrative Agent upon demand its ratable
share of the total amount so recovered from or repaid by the Administrative
Agent.

SECTION 10.07. No Fiduciary Duty. Each Agent, each Bank, each Lead Arranger and
their respective Affiliates (each, a “Bank Party”) may have economic interests
that conflict with those of the Company. The Company agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the Bank Parties
and the Company, its stockholders or Affiliates. The Company acknowledges and
agrees that the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Bank Parties, on the one hand, and the
Company, on the other hand, in connection therewith and with the process leading
to such transactions, each Bank Party is acting solely as a principal and not
the agent or fiduciary of the Company, its management, stockholders, creditors
or any other person, no Bank Party has assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the transactions
contemplated hereby or in any other Loan Document or the process leading thereto
(irrespective of whether any Bank Party or any of its Affiliates has advised or
is currently advising the Company on other matters) or any other obligation to
the Company except the obligations expressly set forth in the Loan Documents and
the Company has consulted its own legal and financial advisors to the extent it
deemed appropriate. The Company further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Company agrees that it will
not claim that any Bank Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company, its stockholder or
Affiliates, in connection with such transactions or the process leading thereto.

SECTION 10.08. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Bank (and any
attempted assignment or transfer by the Company without such consent shall be
null and void). The parties hereby agree that Merrill Lynch may, without notice
to the Company, assign its rights and obligations under this Agreement to any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement.

SECTION 10.09. Assignments, Participations, Etc.

(a) Any Bank may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Revolving Commitment, Letter of Credit Liabilities and the Loans at the time
owing to it); provided that except in the case of an assignment of the entire
remaining amount of the assigning Bank’s Revolving Commitment, Letter of Credit
Liabilities and the Loans at the time owing to it or in the case of an
assignment to a Bank or an Affiliate of a Bank or an Approved Fund with respect
to a Bank, the amount of the Revolving Commitment (which for this purpose
includes Loans and Letter of Credit Liabilities outstanding thereunder) subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement, as hereinafter defined, with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed, and in any event, the Company shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within ten Business Days after it
receives a written request for consent thereto), each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Bank’s
rights and obligations under this Agreement with respect to the Loans, the
Letter of Credit Liabilities and/or the Revolving Commitment assigned and the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption Agreement, together with a processing and
recordation fee of $3,500, and the Eligible Assignee, if it shall not be a Bank,
shall deliver to the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection 2.02(a), from and after the effective date specified in each
Assignment and Assumption Agreement, the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption Agreement, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Bank’s rights and obligations
under this Agreement, such Bank shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.03, 10.04, and
10.05). Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(b) No such assignment shall be made (A) to the Company or any of the Company’s
Affiliates or Subsidiaries, (B) to any Defaulting Bank or any of its
Subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person (or to a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person). Each assignee
shall be capable of making Loans hereunder in Dollars or any Alternative
Currency.

(c) Any Bank may, without the consent of, or notice to, the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment,
the Loans and/or the Letter of Credit Liabilities at the time owing to it);
provided that such Bank’s obligations under this Agreement shall remain
unchanged, such Bank shall remain solely responsible to the other parties hereto
for the performance of such obligations and the Company, the Administrative
Agent and the other Banks shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause (a), (b) or (c) of
Section 10.01 that affects such Participant. Subject to paragraph (d) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.02, 3.03 and 3.04 to the same extent as if it were
a Bank and had acquired its interest by assignment pursuant to paragraph (a) of
this Section.

(d) A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.03 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
A Participant organized under the laws of a jurisdiction outside the United
States shall not be entitled to the benefits of Section 3.01 unless such
Participant agrees, for the benefit of the Company, to comply with subsection
3.01(f) as though it were a Bank (it being understood that the documentation
required under subsection 3.01(f) shall be delivered to the participating Bank).
Each Bank that sells a participation shall, acting solely for this purpose as a
nonfiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Bank shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

SECTION 10.10. Confidentiality. Each Bank agrees to take normal and reasonable
precautions and exercise due care (in the same manner as it exercises for its
own affairs) to maintain the confidentiality of all information identified as
“confidential” by the Company and provided to it by the Company or any
Subsidiary of the Company, or by the Administrative Agent on such Company’s or
Subsidiary’s behalf, in connection with this Agreement, any Letter of Credit or
any other Loan Document, and neither it nor any of its Affiliates shall use any
such information for any purpose or in any manner other than pursuant to the
terms contemplated by this Agreement; except to the extent such information:

(i) was or becomes generally available to the public other than as a result of a
disclosure by such Bank, or

(ii) was or becomes available on a non-confidential basis from a source other
than the Company; provided that such source is not bound by a confidentiality
agreement with the Company known to such Bank; and, provided, further, that any
Bank may disclose such information:

(A) at the request or pursuant to any requirement of any Governmental Authority
to which such Bank or its Affiliates are subject or in connection with an
examination of such Bank or its Affiliates by any such authority and any
self-regulatory body having or claiming oversight over any Bank or any of its
Affiliates;

(B) pursuant to subpoena or other court process; provided that the Company is
given prompt notice of such subpoena or other process (unless such Bank is
legally prohibited from giving such notice);

(C) when required to do so in accordance with the provisions of any applicable
Requirement of Law;

(D) to the extent reasonably required in connection with any litigation or
proceeding to which any Agent, any Bank or their respective Affiliates may be
party;

(E) to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan Document;

(F) to any other party hereto;

(G) with the consent of the Company; and

(H) to such Bank’s and its Affiliates’ agents, independent auditors and other
professional advisors as may be reasonably required in order for any party to
fulfill its obligations; provided that such auditors or advisors shall be
informed of the confidentiality requirements of this Agreement and instructed to
keep such information confidential.

Notwithstanding the foregoing, the Company authorizes each Bank to disclose to
any Participant or Eligible Assignee (each, a “Transferee”) and to any
prospective Transferee or to any actual or prospective contractual counterparty
(or its advisors) to any securitization, hedge or other derivative transaction,
such financial and other information in such Bank’s possession concerning the
Company or its Subsidiaries which has been delivered to the Administrative Agent
or the Banks pursuant to this Agreement or which has been delivered to the
Administrative Agent or the Banks by the Company in connection with the Bank’s
credit evaluation of the Company prior to entering into this Agreement; provided
that, unless otherwise agreed by the Company, such Person agrees in writing to
such Bank to keep such information confidential on terms no less restrictive
than the provisions hereunder or to the same extent required of the Banks
hereunder. Notwithstanding anything herein to the contrary, any party hereto
(and any employee, representative or other agent of thereof) may disclose to any
and all persons, without limitation of any kind, the U.S. federal income tax
treatment and the U.S. federal income tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure. However, no disclosure of any information relating to such tax
treatment or tax structure may be made to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws.

In addition, the Administrative Agent and the Banks may disclose the existence
of this Agreement and customary information about this Agreement to market data
collectors, similar service providers to the lending industry, service providers
to the Administrative Agent and the Banks in connection with the administration
and management of this Agreement, the other Loan Documents and the Revolving
Commitments and to any credit insurance provider relating to the Company and its
obligations; provided that such Person is advised of and agrees to be bound by
the provisions of this Section 10.10.

SECTION 10.11. Set-off. In addition to any rights and remedies of the Banks
provided by law, if an Event of Default has occurred and is continuing, each
Bank is authorized at any time and from time to time, without prior notice to
the Company, any such notice being waived by the Company to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing to, such Bank or any of its Affiliates to or for
the credit or the account of the Company against any and all Obligations owing
to such Bank or Affiliate, now or hereafter existing, irrespective of whether or
not the Administrative Agent or such Bank shall have made demand under this
Agreement or any Loan Document and although such Obligations may be contingent
or unmatured. Each Bank agrees promptly to notify the Company and the Agent
after any such set-off and application made by such Bank or Affiliate; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Bank under this Section 10.11
are in addition to the other rights and remedies (including other rights of
set-off) which the Bank may have.

SECTION 10.12. Notification of Addresses, Lending Offices, Etc. Each Bank shall
notify the Administrative Agent in writing of any changes in the address to
which notices to the Bank should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as the Agent shall
reasonably request.

SECTION 10.13. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement in any number of separate counterparts, each of
which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

SECTION 10.14. Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

SECTION 10.15. No Third Parties Benefited. This Agreement is made and entered
into for the sole protection and legal benefit of the Company, the Banks and the
Agents, and their permitted successors and assigns, and no other Person shall be
a direct or indirect legal beneficiary of, or have any direct or indirect cause
of action or claim in connection with, this Agreement or any of the other Loan
Documents. No Agent or Bank shall have any obligation to any Person not a party
to this Agreement or other Loan Documents.

SECTION 10.16. Time. Time is of the essence as to each term or provision of this
Agreement and each of the other Loan Documents.

SECTION 10.17. Governing Law and Jurisdiction. Error! Bookmark not defined. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK; PROVIDED THAT THE AGENTS AND THE BANKS SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND ANY OTHER
LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY, THE AGENTS
AND THE BANKS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE COMPANY, THE AGENTS AND
THE BANKS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE
COMPANY, THE AGENTS AND THE BANKS EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
NEW YORK LAW.

SECTION 10.18. Waiver of Jury Trial. THE COMPANY, THE BANKS AND THE AGENTS EACH
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE. THE COMPANY, THE BANKS AND THE AGENTS EACH AGREE THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION 10.18 AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

SECTION 10.19. Electronic Execution of Assignments and Certain Other Documents.
The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

SECTION 10.20. Entire Agreement. This Agreement, together with the other Loan
Documents and the Fee Letters, embodies the entire agreement and understanding
among the Company, the Banks and the Agents, and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

SECTION 10.21. USA PATRIOT Act Notice. Each Bank that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Bank)
hereby notifies the Company that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Company in accordance with the Patriot Act.

SECTION 10.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such             shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 10.23. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Company in respect of any such sum due from it to the Administrative Agent or
any Bank hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Bank, as
the case may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Bank, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Bank from the Company in
the Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Bank, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Bank in such currency, the Administrative Agent or
such Bank, as the case may be, agrees to return the amount of any excess to the
Company (or to any other Person who may be entitled thereto under applicable
law).

SECTION 10.24. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Bank shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Company. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Bank exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

      GENERAL MILLS, INC.

By:
  /s/ Keith A. Woodward

Name: Keith A. Woodward
Title: Senior Vice President, Treasurer

Address for notices:

Number One General Mills Boulevard
Minneapolis, MN 55426
Attn: Vice President, Treasurer

With a copy to:

Number One General Mills Boulevard
Minneapolis, MN 55426
Attn: General Counsel

     
BANK OF AMERICA, N.A.,
 
as Administrative Agent, as a Bank and as Issuing Bank

By:
  /s/ Joan Mok

Name: Joan Mok
Title: Vice President

Address for notices (Administrative Agent):

      Bank of America, N.A.
Mail Code: TX1-492-14-11

901 Main St
 
Dallas, TX 75202-3714

Attention:
Phone:
Fax:
Email:
  Arlene Minor
(972) 338-3807
(214) 290-9412
arlene.l.minor@baml.com

With a copy to:

      Bank of America, N.A.
Agency Management
Mail Code: CA5-705-04-09
555 California St
San Francisco, CA 94104

Attention:
Phone:
Fax:
Email:
  Joan Mok
(415) 436-3496
(415) 503-5085
joan.mok@baml.com

      BANK OF AMERICA, N.A.,
as a Bank and as Issuing Bank

By:
  /s/ Nicholas Cheng

Name: Nicholas Cheng
Title: Director

      Address for notices (Issuing Bank):
Bank of America, N.A.

Trade Operations
 
Mail Code: PA6-580-02-30

1 Fleet Way
Scranton, PA 18507
Phone:
Fax:
Email:
 

(570) 496-9619
(800) 755-8740
tradeclientserviceteamus@baml.com

      Alfonso Malave

Phone:
Fax:
Email:
  (570) 496-9622
(800) 755-8743
alfonso.malave@baml.com

      JPMORGAN CHASE BANK, N.A.

By:
  /s/ Tony Yung

Name: Tony Yung
Title: Executive Director

      BARCLAYS BANK PLC

By:
  /s/ Ritam Bhalla

Name: Ritam Bhalla
Title: Director

      CITIBANK, N.A.

By:
  /s/ Lisa Huang

Name: Lisa Huang
Title: Vice President

      DEUTSCHE BANK AG NEW YORK BRANCH

By:
  /s/ Ming K. Chu

Name: Ming K. Chu
Title: Director

By: /s/ Virginia Cosenza
Name: Virginia Cosenza
Title: Vice President


      GOLDMN SACHS BANK USA, as a Bank

By:
  /s/ Ryan Durkin

Name: Ryan Durkin
Title: Authorized Signatory

      BNP PARIBAS, AS A BANK

By:
  /s/ Todd Grossnickle

Name: Todd Grossnickle
Title: Director

By: /s/ Emma Petersen
Name: Emma Petersen
Title: Vice President


      CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

By:
  /s/ Vipul Dhadda

Name: Vipul Dhadda
Title: Authorized Signatory

By: /s/ Juerg Unterlerchner
Name: Juerg Unterlerchner
Title: Authorized Signatory


      MORGAN STANLEY BANK, N.A., as a Bank

By:
  /s/ Michael King

Name: Michael King
Title: Authorized Signatory

      GOLDMAN SACHS BANK USA, as a Bank

By:
  /s/ Ryan Durkin

Name: Ryan Durkin
Title: Authorized Signatory

      U.S. BANK NATIONAL ASSOCIATION, as a Bank

By:
  /s/ Mila Yakovlev

Name: Mila Yakovlev
Title: Vice President

      WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank

By:
  /s/ Daniel Van Aken

Name: Daniel Van Aken
Title: Director

      THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Bank

By:
  /s/ Christine Howatt

Name: Christine Howatt
Title: Authorized Signatory

      TORONTO DOMINION (TEXAS) LLC, as a BANK

By:
  /s/ Annie Dorval

Name: Annie Dorval
Title: Authorized Signatory

      HSBC BANK USA, NATIONAL ASSOCIATION., as a Bank

By:
  /s/ Alan Vitulich

Name: Alan Vitulich
Title: Director

      BANCO SANTANDER, S.A., as a Bank

By:
  /s/ Paloma Garcia Castro

Name: Paloma Garcia Castro
Title: Associate

By: /s/ Itziar Letamendi
Name: Itziar Letamendi
Title: MD


      SOCIETE GENERALE, as a Bank

By:
  /s/ Nigel Elvey

Name: Nigel Elvey
Title: Director

      SUMITOMO MITSUI BANKING CORP., as a Bank

By:
  /s/ David Kee

Name: David Kee
Title: Managing Director

      THE BANK OF NEW YORK MELLON, as a Bank

By:
  /s/ John Smathers

Name: John Smathers
Title: First Vice President

      AGFIRST FARM CREDIT BANK, as a Bank

By:
  /s/ Steven J. O’Shea

Name: Steven J. O’Shea
Title: Vice President

      BANCO BRADESCO S.A., as a Bank

By:
  /s/ Mauro Lopes

Name: Mauro Lopes
Title: Authorized Signatory

By: /s/ Adrian A. G. Costa
Name: Adrian A. G. Costa
Title: Authorized Signatory


      BANK OF CHINA, NEW YORK BRANCH, as a Bank

By:
  /s/ [illegible]

Name: Haifeng Xu
Title: Executive Vice President

      STANDARD CHARTERED BANK, as a Bank

By:
  /s/ Steven Aloupis

Name: Steven Aloupis
Title: Managing DirectorPRICING SCHEDULE

The “Facility Fee Rate”, “Eurocurrency Rate Margin”, “Base Rate Margin” and
“Letter of Credit Fee Rate” for any day are the respective percentages set forth
below in the applicable row and column based upon the Status that exists on such
day:

                                          Status   Level I   Level II   Level
III   Level IV   Level V
Facility Fee Rate:
    0.050 %     0.070 %     0.090 %     0.100 %     0.125 %
Eurocurrency Rate Margin
and Letter of Credit Fee
Rate:
 

0.700%  

0.805%  

0.910%  

1.025%  

1.125%
Base Rate Margin:
    0.000 %     0.000 %     0.000 %     0.025 %     0.125 %

For purposes of this Schedule, the following terms have the following meanings:

“Level I” status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are better than or equal to A+ by S&P
and/or A1 by Moody’s.

“Level II” status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are better than or equal to A by S&P
and/or A2 by Moody’s, and Level I status does not exist.

“Level III” status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are better than or equal to A- by S&P
and/or A3 by Moody’s, and neither Level I nor Level II status exists.

“Level IV” status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are better than or equal to BBB+ by
S&P and/or Baa1 by Moody’s, and none of Level I status, Level II status and
Level III status exists.

“Level V” status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are less than or equal to BBB by S&P
and/or Baa2 by Moody’s, and none of Level I status, Level II status, Level III
status and Level IV status exists.

“Status” refers to the determination of which of Level I status, Level II
status, Level III status, Level IV status or Level V status exists at any date.

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date. If the ratings are
split, the applicable pricing will be based upon the higher rating assigned by
S&P or Moody’s; provided that if the rating differential is more than one notch,
the applicable pricing will be based on a rating one notch lower than the higher
rating.

SCHEDULE 2.01

REVOLVING COMMITMENT OF EACH BANK

          Bank   Revolving Commitment
Bank of America, N.A.
  $ 185,000,000.00  
JPMorgan Chase Bank, N.A.
  $ 185,000,000.00  
Barclays Bank PLC
  $ 185,000,000.00  
Citibank, N.A.
  $ 185,000,000.00  
Deutsche Bank AG New York Branch
  $ 185,000,000.00  
BNP Paribas
  $ 150,000,000.00  
Credit Suisse AG, Cayman Islands Branch
  $ 150,000,000.00  
Goldman Sachs Bank USA
  $ 150,000,000.00  
Morgan Stanley Bank, N.A.
  $ 150,000,000.00  
U.S. Bank, National Association
  $ 150,000,000.00  
Wells Fargo Bank, National Association
  $ 150,000,000.00  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 112,500,000.00  
Toronto Dominion (Texas) LLC
  $ 112,500,000.00  
Banco Santander, S.A.
  $ 90,000,000.00  
HSBC Bank USA, National Association
  $ 90,000,000.00  
Societe Generale
  $ 90,000,000.00  
Sumitomo Mitsui Banking Corporation
  $ 90,000,000.00  
The Bank of New York Mellon
  $ 90,000,000.00  
AgFirst Farm Credit Bank
  $ 50,000,000.00  
Banco Bradesco S.A., New York Branch
  $ 50,000,000.00  
Bank of China, New York Branch
  $ 50,000,000.00  
Standard Chartered Bank
  $ 50,000,000.00  
Total
  $ 2,700,000,000  

EXHIBIT A

NOTICE OF BORROWING

Date: _________________

To:
Bank of America, N.A., as Administrative Agent for the Banks parties to the
Five-Year Credit Agreement dated as of May 18, 2016 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”) among General
Mills, Inc., Bank of America, N.A., as Administrative Agent, and certain Banks
party thereto

Ladies and Gentlemen:

The undersigned General Mills, Inc. (the “Company”) refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 2.03 of the Credit
Agreement, of the Borrowing specified herein:



  1.   The Business Day of the proposed Borrowing is       , 20      .



  2.   The currency of the proposed Borrowing is [Dollars] [Euros] [Yen] [other
Alternative Currency (please specify)].



  3.   The aggregate amount of the proposed Borrowing is        (in applicable
currency).



  4.   The Borrowing is to be comprised of $      of [Eurocurrency Rate] [Base
Rate] Loans.



  5.   [If applicable:] The duration of the Interest Period for the Eurocurrency
Rate Loans included in the Borrowing shall be [] month(s).

1





The undersigned hereby certifies that the following statement is true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
the representations and warranties of the Company contained in Article 5 of the
Credit Agreement are true and correct as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date).

GENERAL MILLS, INC.

By:      
Name:      
Title:      


EXHIBIT B

NOTICE OF CONVERSION/CONTINUATION

Date: ____________



    To: Bank of America, N.A., as Administrative Agent for the Banks parties to
the Five-Year Credit Agreement dated as of May 18, 2016 (as extended, renewed,
amended or restated from time to time, the “Credit Agreement”) among General
Mills, Inc., Bank of America, N.A., as Administrative Agent, and certain Banks
party thereto

Ladies and Gentlemen:

The undersigned, General Mills, Inc., refers to the Credit Agreement, the terms
defined therein being used herein as therein defined, and hereby gives you
notice irrevocably, pursuant to Section 2.04 of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that:

1. The date of the [conversion] [continuation] is       , 20      .

2. The currency of the Loans to be [converted] [continued] is [Dollars] [Euros]
[Yen] [other Alternative Currency (please specify)].

3. The aggregate amount of the Loans [converted] [continued] is        (in
applicable currency).

4. The Loans are to be [converted into] [continued as] [Eurocurrency Rate] [Base
Rate]1 Loans.

5. [If applicable:] The duration of the Interest Period for the Loans included
in the [conversion] [continuation] shall be [] month(s).

GENERAL MILLS, INC.

By:      
Name:      
Title:      


EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of              ,        among [NAME OF ASSIGNOR] (the
“Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Five-Year Credit Agreement dated as of May 18, 2016 (as amended from time to
time, the “Credit Agreement”) among General Mills, Inc., the Banks party thereto
and Bank of America, N.A. as Administrative Agent;

WHEREAS, as provided under the Credit Agreement, the Assignor has a Revolving
Commitment to make Loans to the Company in an aggregate principal amount at any
time outstanding not to exceed $     ;

WHEREAS, Loans made to the Company by the Assignor under the Credit Agreement in
the aggregate principal amount of $      are outstanding at the date hereof;

WHEREAS, the Assignor has Letter of Credit Liabilities in an aggregate amount of
$      under the Credit Agreement at the date hereof; and

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its Revolving
Commitment thereunder in an amount equal to $      (the “Assigned Interest”),
together with a corresponding portion of each of its outstanding Loans and
Letter of Credit Liabilities, and the Assignee proposes to accept such
assignment and assume the corresponding obligations of the Assignor under the
Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein have
the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Interest and a corresponding portion of each of its outstanding Loans
and its Letter of Credit Liabilities, and the Assignee hereby accepts such
assignment from the Assignor and assumes all of the obligations of the Assignor
under the Credit Agreement to the extent of the Assigned Interest. Upon the
execution and delivery hereof by the Assignor and the Assignee [and the
execution of the consent attached hereto by the Company and the Administrative
Agent]1 and the payment of the amounts specified in Section 3 required to be
paid on the date hereof, (i) the Assignee shall, as of the date hereof, succeed
to the rights and be obligated to perform the obligations of a Bank under the
Credit Agreement with a Revolving Commitment in an amount equal to the Assigned
Interest and acquire the rights of the Assignor with respect to a corresponding
portion of each of its outstanding Loans and of its Letter of Credit Liabilities
and (ii) the Revolving Commitment of the Assignor shall, as of the date hereof,
be reduced by the Assigned Interest, and the Assignor shall be released from its
obligations under the Credit Agreement to the extent such obligations have been
assumed by the Assignee. The assignment provided for herein shall be without
recourse to the Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.2 Facility fees
accrued before the date hereof are for the account of the Assignor and such fees
accruing on and after the date hereof with respect to the Assigned Interest are
for the account of the Assignee. Each of the Assignor and the Assignee agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and
promptly pay the same to such other party.

SECTION 4. Consent of the Issuing Banks. This Agreement is conditioned upon the
consent of the Issuing Banks pursuant to Section 10.09 of the Credit Agreement.

[SECTION 5. Consent of the Company. This Agreement is conditioned upon the
consent of the Company pursuant to Section 10.09 of the Credit Agreement.]3

[SECTION 6. Consent of the Administrative Agent. This Agreement is conditioned
upon the consent of the Administrative Agent pursuant to Section 10.09 of the
Credit Agreement.]4

[SECTION 7. Note. The Company has agreed to execute and deliver a Note payable
to the Assignee to evidence the assignment and assumption provided for herein.]5

SECTION 8. Representations and Warranties.

(a) Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby.

(b) Assignee. The Assignee represents and warrants that (i) it has full power
and authority and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Bank under the Credit Agreement and (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement.

(c) Limitation. The Assignor makes no representation or warranty in connection
with, and shall have no responsibility with respect to, the solvency, financial
condition or statements of the Company, or the validity and enforceability of
the Company’s obligations under the Credit Agreement or any Note. The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and will
continue to be responsible for making its own independent appraisal of the
business, affairs and financial condition of the Company.

SECTION 9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 10. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.



1   Alternative Currency Loans shall not be converted to Base Rate Loans.



1   Delete if consent is not required.



2   Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.



3   Delete if consent is not required.



4   Delete if consent is not required.



5   Delete if execution and delivery of a Note is not required.

2





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

[NAME OF ASSIGNOR]

By:       
Name:
Title:


[NAME OF ASSIGNEE]

By:       
Name:
Title:






The undersigned consent to the foregoing assignment.

          [ISSUING BANKS]

By:
    —  

Name:
Title:

[GENERAL MILLS, INC.

By:       
Name:
Title:]6




      [BANK OF         AMERICA, N.A., as Administrative Agent

By:       
Name:
Title:]7


EXHIBIT D

NOTE

New York, New York
___________ __, _____

For value received, General Mills, Inc., a Delaware corporation (the “Company”),
promises to pay to        (the “Bank”) or its registered assigns, for the
account of its applicable Lending Office, the unpaid principal amount of each
Loan made by the Bank to the Company pursuant to the Credit Agreement referred
to below on the Revolving Termination Date provided for in the Credit Agreement.
The Company promises to pay interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates provided for in the Credit Agreement.
All such payments of principal and interest shall be made (i) if in Dollars, in
lawful money of the United States in Federal or other immediately available
funds at the office of Bank of America, N.A., at 901 Main St Dallas, TX
75202-3714 or (ii) if in an Alternative Currency, in such funds as may then be
customary for the settlement of international transactions in such Alternative
Currency at the place specified for payment thereof pursuant to the Credit
Agreement.

The date and amount of each Loan made by the Bank and all repayments of the
principal thereof shall be recorded by the Bank and, if the Bank so elects in
connection with any transfer or enforcement hereof, appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding may be endorsed by the Bank on the schedule attached hereto, or on a
continuation of such schedule attached to and made a part hereof; provided that
the failure of the Bank to make (or any error in making) any such recordation or
endorsement shall not affect the Company’s obligations hereunder or under the
Credit Agreement.

This note is one of the Notes referred to in the Five-Year Credit Agreement
dated as of May 18, 2016 among General Mills, Inc., Bank of America, N.A., as
Administrative Agent, and certain Banks party thereto (as the same may be
amended from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the prepayment hereof and the acceleration
of the maturity hereof.

GENERAL MILLS, INC.

By:       
Name:
Title:


LOANS AND PAYMENTS OF PRINCIPAL

             
Date
  Amount of Loan   Amount of Principal Repaid   Notation Made By
 
           

EXHIBIT E-1

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five-Year Credit Agreement dated as of May 18,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Mills, Inc. (the “Company”), Bank of America,
N.A. (the “Administrative Agent”), and each Bank from time to time party
thereto.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF BANK]
By:
Name:
Title:
Date:              , 20[ ]

EXHIBIT E-2

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five-Year Credit Agreement dated as of May 18,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Mills, Inc. (the “Company”), Bank of America,
N.A., as Administrative Agent, and each Bank from time to time party thereto.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing, and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]
By:
Name:
Title:
Date:              , 20[ ]

EXHIBIT E-3

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Five-Year Credit Agreement dated as of May 18,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Mills, Inc. (the “Company”), Bank of America,
N.A., as Administrative Agent, and each Bank from time to time party thereto.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Bank with Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) a Form W-8BEN or (ii) a Form
W-8IMY accompanied by a Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]
By:
Name:
Title:
Date:              , 20[ ]

EXHIBIT E-4

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Five-Year Credit Agreement dated as of May 18,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Mills, Inc. (the “Company”), Bank of America,
N.A. (the “Administrative Agent”), and each Bank from time to time party
thereto.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) a Form
W-8BEN or (ii) a Form W-8IMY accompanied by a Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF BANK]
By:
Name:
Title:
Date:              , 20[ ]

EXHIBIT F

EXTENSION AGREEMENT



    Bank of America, N.A.,

as Administrative Agent
under the Credit Agreement
referred to below

[Address]

Gentlemen:

The undersigned hereby agrees to extend, effective [Extension Date], the
Revolving Termination Date under the Five-Year Credit Agreement dated as of
May 18, 2016 among General Mills, Inc., Bank of America, N.A., as Administrative
Agent, and each Bank from time to time party thereto (as amended from time to
time, the “Credit Agreement”), for one year to [date to which the Revolving
Termination Date is extended]. Terms defined in the Credit Agreement are used
herein with the same meaning.

This Extension Agreement shall be construed in accordance with and governed by
the law of the State of New York.

[LENDERS]
By:
Name:
Title:
Agreed and accepted:

GENERAL MILLS, INC.

By:
Name:
Title:


BANK OF AMERICA, N.A., as Administrative Agent

By:
Name:
Title:




6   Delete if consent is not required.



7   Delete if consent is not required.

3